Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) ( X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2016 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-25923 Eagle Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 52-2061461 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7830 Old Georgetown Road, Third Floor, Bethesda, Maryland (Address of principal executive offices) (Zip Code) (301) 986-1800 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☒ Accelerated filer ☐ Non-accelerated filer☐ Smaller Reporting Company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act Yes ☐No ☒ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of August 3, 2016, the registrant had 33,589,162 shares of Common Stock outstanding. 1 Table Of Contents EAGLE BANCORP, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Changes in Shareholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 45 Item 3. Quantitative and Qualitative Disclosures About Market Risk 71 Item 4. Controls and Procedures 71 PART II. OTHER INFORMATION Item 1. Legal Proceedings 72 Item 1A. Risk Factors 72 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 72 Item 3. Defaults Upon Senior Securities 72 Item 4. Mine Safety Disclosures 72 Item 5. Other Information 72 Item 6. Exhibits 72 Signatures 75 2 Table Of Contents Item 1 – Fina ncial Statements (Unaudited) EAGLE BANCORP, INC. Cons olidated Balance Sheets (Unaudited) (dollars in thousands, except per share data) June 30, 2016 December 31, 2015 June 30, 2015 Assets Cash and due from banks $ 11,013 $ 10,270 $ 9,780 Federal funds sold 5,444 3,791 6,276 Interest bearing deposits with banks and other short-term investments 230,041 284,302 380,839 Investment securities available-for-sale, at fair value 409,512 487,869 423,709 Federal Reserve and Federal Home Loan Bank stock 19,864 16,903 16,828 Loans held for sale 59,323 47,492 132,683 Loans 5,403,429 4,998,368 4,550,897 Less allowance for credit losses ) ) ) Loans, net 5,346,893 4,945,681 4,501,976 Premises and equipment, net 18,209 18,254 17,185 Deferred income taxes 41,321 40,311 34,164 Bank owned life insurance 59,357 58,682 57,889 Intangible assets, net 108,021 108,542 109,957 Other real estate owned 3,152 5,852 10,715 Other assets 53,170 47,628 50,668 Total Assets $ 6,365,320 $ 6,075,577 $ 5,752,669 Liabilities and Shareholders' Equity Liabilities Deposits: Noninterest bearing demand $ 1,631,732 $ 1,405,067 $ 1,370,590 Interest bearing transaction 293,401 178,797 220,382 Savings and money market 2,634,446 2,835,325 2,439,337 Time, $100,000 or more 434,102 406,570 430,321 Other time 342,307 332,685 364,803 Total deposits 5,335,988 5,158,444 4,825,433 Customer repurchase agreements 80,508 72,356 53,394 Other short-term borrowings 50,000 - - Long-term borrowings 68,989 68,928 72,916 Other liabilities 41,207 37,248 35,865 Total Liabilities 5,576,692 5,336,976 4,987,608 Shareholders' Equity Preferred stock, par value $.01 per share, shares authorized 1,000,000, Series B, $1,000 per share liquidation preference, shares issued and outstanding -0- at June 30, 2016 and December 31, 2015, and 56,600 at June 30, 2015; Series C, $1,000 per share liquidation preference, shares issued and outstanding -0- at June 30, 2016 and December 31, 2015, and 15,300 at June 30, 2015 - - 71,900 Common stock, par value $.01 per share; shares authorized 100,000,000, shares issued and outstanding 33,584,898, 33,467,893 and 33,394,563 respectively 333 331 330 Warrant 946 946 946 Additional paid in capital 507,602 503,529 498,704 Retained earnings 281,071 233,604 190,035 Accumulated other comprehensive (loss)income ) 191 3,146 Total Shareholders' Equity 788,628 738,601 765,061 Total Liabilities and Shareholders' Equity $ 6,365,320 $ 6,075,577 $ 5,752,669 See notes to consolidated financial statements. 3 Table Of Contents EAGLE BANCORP, INC. Consoli dated Statements of Operations (Unaudited) (dollars in thousands, except per share data) Six Months Ended June 30, Three Months Ended June 30, Interest Income Interest and fees on loans $ 132,133 $ 117,057 $ 67,211 $ 59,878 Interest and dividends on investment securities 4,944 4,444 2,356 2,305 Interest on balances with other banks and short-term investments 480 376 196 238 Interest on federal funds sold 22 11 9 2 Total interest income 137,579 121,888 69,772 62,423 Interest Expense Interest on deposits 8,673 6,929 4,530 3,687 Interest on customer repurchase agreements 76 61 39 34 Interest on short-term borrowings 344 54 344 - Interest on long-term borrowings 2,074 2,563 1,037 1,152 Total interest expense 11,167 9,607 5,950 4,873 Net Interest Income 126,412 112,281 63,822 57,550 Provision for Credit Losses 6,931 6,781 3,888 3,471 Net Interest Income After Provision For Credit Losses 119,481 105,500 59,934 54,079 Noninterest Income Service charges on deposits 2,872 2,616 1,424 1,283 Gain on sale of loans 5,455 6,881 3,992 3,294 Gain on sale of investment securities 1,122 2,164 498 - Loss on early extinguishment of debt - ) - - Increase in the cash surrender value of bank owned life insurance 780 796 390 406 Other income 3,636 2,710 1,271 1,250 Total noninterest income 13,865 14,037 7,575 6,233 Noninterest Expense Salaries and employee benefits 32,027 30,389 15,908 14,683 Premises and equipment expenses 7,633 8,082 3,807 4,072 Marketing and advertising 1,694 1,420 920 735 Data processing 3,837 3,622 1,823 1,838 Legal, accounting and professional fees 2,074 1,852 1,011 870 FDIC insurance 1,564 1,554 755 783 Merger expenses - 137 - 26 Other expenses 7,568 7,615 4,071 3,591 Total noninterest expense 56,397 54,671 28,295 26,598 Income Before Income Tax Expense 76,949 64,866 39,214 33,714 Income Tax Expense 29,482 24,510 15,069 12,776 Net Income 47,467 40,356 24,145 20,938 Preferred Stock Dividends - 359 - 179 Net Income Available to Common Shareholders $ 47,467 $ 39,997 $ 24,145 $ 20,759 Earnings Per Common Share Basic $ 1.41 $ 1.24 $ 0.72 $ 0.62 Diluted $ 1.39 $ 1.22 $ 0.71 $ 0.61 See notes to consolidated financial statements. 4 Table Of Contents EAGLE BANCORP, INC. Cons olidated Statements of Comprehensive Income (Unaudited) (dollars in thousands) Six Months Ended June 30, Three Months Ended June 30, Net Income $ 47,467 $ 40,356 $ 24,145 $ 20,938 Other comprehensive (loss) income, net of tax: Unrealized gain (loss) on securities available for sale 5,015 ) 1,437 ) Reclassification adjustment for net gains included in net income ) ) ) - Total unrealized gain (loss) 4,342 ) 1,138 ) Unrealized gain (loss) on derivatives ) 1,909 ) 1,909 Reclassification adjustment for losses included in net income 445 - 445 - Total unrealized (loss) gain ) 1,909 ) 1,909 Other comprehensive (loss) income ) 499 ) ) Comprehensive Income $ 45,952 $ 40,855 $ 23,868 $ 20,804 See notes to consolidated financial statements. 5 Table Of Contents EAGLE BANCORP, INC. Consoli dated Statements of Changes in Shareholders’ Equity (Unaudited) (dollars in thousands except share data ) Preferred Common Additional Paid Retained Accumulated Other Comprehensive Total Shareholders' Shares Amount Shares Amount Warrant in Capital Earnings Income (Loss) Equity Balance January 1, 2016 - $ - 33,467,893 $ 331 $ 946 $ 503,529 $ 233,604 $ 191 $ 738,601 Net Income - 47,467 - 47,467 Net change in other comprehensive income, net of tax - ) ) Stock-based compensation - 3,312 - - 3,312 Issuance of common stock related to options exercised, net of shares withheld for payroll taxes - - 21,825 - - 252 - - 252 Tax benefits realized from stock compensation - 140 - - 140 Vesting of restricted stock awards issued at date of grant, net of shares withheld for payroll taxes - - ) 2 - (2 ) - - - Restricted stock awards granted - - 104,775 - Issuance of common stock related to employee stock purchase plan - - 7,890 - - 371 - - 371 Balance June 30, 2016 - $ - 33,584,898 $ 333 $ 946 $ 507,602 $ 281,071 $ ) $ 788,628 Balance January 1, 2015 71,900 $ 71,900 30,139,396 $ 296 $ 946 $ 394,933 $ 150,037 $ 2,647 $ 620,759 Net Income - 40,356 - 40,356 Net change in other comprehensive income, net of tax - 499 499 Stock-based compensation - 2,407 - - 2,407 Issuance of common stock related to options exercised, net of shares withheld for payroll taxes - - 365,622 4 - 4,530 - - 4,534 Tax benefits realized from stock compensation - 1,867 - - 1,867 Vesting of restricted stock awards issued at date of grant, net of shares withheld for payroll taxes - - ) 2 - (2 ) - - - Restricted stock awards granted - - 78,070 - Shares issued in public offering, net of issuance costs of $5,302 - - 2,816,900 28 - 94,605 - - 94,633 Issuance of common stock related to employee stock purchase plan - - 10,920 - - 368 - - 368 Cash paid in lieu of fractional shares upon merger with Virginia Heritage - (4 ) - - (4 ) Preferred stock dividends - ) - ) Balance June 30, 2015 71,900 $ 71,900 33,394,563 $ 330 $ 946 $ 498,704 $ 190,035 $ 3,146 $ 765,061 See notes to consolidated financial statements. 6 Table Of Contents EAGLE BANCORP, INC. Consol idated Statements of Cash Flows (dollars in thousands) Six Months Ended June 30, Cash Flows From Operating Activities: Net Income $ 47,467 $ 40,356 Adjustments to reconcile net income to net cash provided by (used in)operating activities: Provision for credit losses 6,931 6,781 Depreciation and amortization 3,100 6,005 Gains on sale of loans ) ) Securities premium amortization (discount accretion), net 2,335 1,346 Origination of loans held for sale ) ) Proceeds from sale of loans held for sale 337,583 472,353 Net increase in cash surrender value of BOLI ) ) Increase in deferred income taxes ) ) Decrease in value of other real estate owned 200 750 Net (gain) loss on sale of other real estate owned ) 165 Net gain on sale of investment securities ) ) Loss on early extinguishment of debt - 1,130 Stock-based compensation expense 3,312 2,407 Tax benefits realized from stock compensation ) ) Increase in other assets ) ) Increase (decrease)in other liabilities 3,959 ) Net cash provided by (used in)operating activities 46,316 ) Cash Flows From Investing Activities: Decrease in interest bearing deposits with other banks and short-term investments 764 436 Purchases of available for sale investment securities ) ) Proceeds from maturities of available for sale securities 45,462 27,121 Proceeds from sale/call of available for sale securities 87,717 65,701 Purchases of Federal Reserve and Federal Home Loan Bank stock ) ) Proceeds from redemption of Federal Reserve and Federal Home Loan Bank stock - 8,100 Net increase in loans ) ) Proceeds from sale of other real estate owned 3,062 986 Purchases of BOLI - ) Purchases of annuities - ) Bank premises and equipment acquired ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Increase in deposits 177,544 514,665 Increase (decrease) in customer repurchase agreements 8,152 ) Issuance of common stock - 94,633 Increase (decrease) in short-term borrowings 50,000 ) Decrease in long-term borrowings - ) Payment of dividends on preferred stock - ) Proceeds from exercise of stock options 252 4,534 Tax benefits realized from stock compensation 140 1,867 Payment in lieu of fractional shares - (4 ) Proceeds from employee stock purchase plan 371 368 Net cash provided by financing activities 236,459 462,729 Net (Decrease) Increase In Cash and Cash Equivalents ) 140,871 Cash and Cash Equivalents at Beginning of Period 298,363 256,025 Cash and Cash Equivalents at End of Period $ 246,498 $ 396,896 Supplemental Cash Flows Information: Interest paid $ 10,981 $ 9,913 Income taxes paid $ 33,650 $ 27,950 Non-Cash Investing Activities Transfers from loans to other real estate owned $ - $ 1,500 Transfers from other real estate owned to loans $ - $ 2,192 See notes to consolidated financial statements. 7 Table Of Contents EAGLE BANCORP, INC. NOTE S TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Summary of Significant Accounting Policies Basis of Presentation The Consolidated Financial Statements include the accounts of Eagle Bancorp, Inc. and its subsidiaries (the “Company”), EagleBank (the “Bank”), Eagle Commercial Ventures, LLC (“ECV”), Eagle Insurance Services, LLC, and Bethesda Leasing, LLC, with all significant intercompany transactions eliminated. The Consolidated Financial Statements of the Company included herein are unaudited. The Consolidated Financial Statements reflect all adjustments, consisting of normal recurring accruals that in the opinion of management, are necessary to present fairly the results for the periods presented. The amounts as of and for the year ended December 31, 2015 were derived from audited Consolidated Financial Statements. Certain information and note disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission. There have been no significant changes to the Company’s Accounting Policies as disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. The Company believes that the disclosures are adequate to make the information presented not misleading. Certain reclassifications have been made to amounts previously reported to conform to the current period presentation. These statements should be read in conjunction with the audited Consolidated Financial Statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. Operating results for the six and three months ended June 30, 2016 are not necessarily indicative of the results of operations to be expected for the remainder of the year, or for any other period. Nature of Operations The Company, through the Bank, conducts a full service community banking business, primarily in Northern Virginia, Montgomery County, Maryland, and Washington, D.C. The primary financial services offered by the Bank include real estate, commercial and consumer lending, as well as traditional deposit and repurchase agreement products. The Bank is also active in the origination and sale of residential mortgage loans and the origination of small business loans. The guaranteed portion of small business loans, guaranteed by the Small Business Administration (“SBA”), is typically sold to third party investors in a transaction apart from the loan’s origination. As of June 30, 2016, the Bank offers its products and services through twenty banking offices, five lending centers and various electronic capabilities, including remote deposit services and mobile banking services. Eagle Insurance Services, LLC, a subsidiary of the Bank, offers access to insurance products and services through a referral program with a third party insurance broker. Eagle Commercial Ventures, LLC, a direct subsidiary of the Company, provides subordinated financing for the acquisition, development and construction of real estate projects; these transactions involve higher levels of risk, together with commensurate higher returns. Refer to Higher Risk Lending – Revenue Recognition below. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts in the financial statements and accompanying notes. Actual results may differ from those estimates and such differences could be material to the financial statements. Cash Flows For purposes of reporting cash flows, cash and cash equivalents include cash and due from banks, federal funds sold, and interest bearing deposits with other banks which have an original maturity of three months or less. 8 Table Of Contents Loans Held for Sale The Company regularly engages in sales of residential mortgage loans and the guaranteed portion of SBA loans originated by the Bank. Loans held for sale are carried at fair value. Fair value is derived from secondary market quotations for similar instruments. Gains and losses on sales of these loans are recorded as a component of noninterest income in the Consolidated Statements of Operations. The Company’s current practice is to sell residential mortgage loans on a servicing released basis, and, therefore, it has no intangible asset recorded for the value of such servicing as of June 30, 2016, December 31, 2015 and June 30, 2015. The sale of the guaranteed portion of SBA loans on a servicing retained basis gives rise to an excess servicing asset, which is computed on a loan by loan basis with the unamortized amount being included in intangible assets in the Consolidated Balance Sheets. This excess servicing asset is being amortized on a straight-line basis (with adjustment for prepayments) as an offset to servicing fees collected and is included in other income in the Consolidated Statement of Operations. The Company enters into commitments to originate residential mortgage loans whereby the interest rate on the loan is determined prior to funding (i.e. interest rate lock commitments). Such interest rate lock commitments on mortgage loans to be sold in the secondary market are considered to be derivatives. To protect against the price risk inherent in residential mortgage loan commitments, the Company utilizes both “best efforts” and “mandatory delivery” forward loan sale commitments to mitigate the risk of potential decreases in the values of loans that would result from the exercise of the derivative loan commitments. Under a “best efforts” contract, the Company commits to deliver an individual mortgage loan of a specified principal amount and quality to an investor and the investor commits to a price that it will purchase the loan from the Company if the loan to the underlying borrower closes. The Company protects itself from changes in interest rates through the use of best efforts forward delivery commitments, whereby the investor commits to purchase a loan at a price representing a premium on the day the borrower commits to an interest rate with the intent that the buyer/investor has assumed the interest rate risk on the loan. As a result, the Bank is not generally exposed to losses on loans sold utilizing best efforts, nor will it realize gains related to rate lock commitments due to changes in interest rates. The market values of interest rate lock commitments and best efforts contracts are not readily ascertainable with precision because rate lock commitments and best efforts contracts are not actively traded. Because of the high correlation between rate lock commitments and best efforts contracts, no gain or loss should occur on the interest rate lock commitments. Under a “mandatory delivery” contract, the Company commits to deliver a certain principal amount of mortgage loans to an investor at a specified price on or before a specified date. If the Company fails to deliver the amount of mortgages necessary to fulfill the commitment by the specified date, it is obligated to pay the investor a “pair-off” fee, based on then-current market prices, to compensate the investor for the shortfall. The Company manages the interest rate risk on interest rate lock commitments by entering into forward sale contracts of mortgage backed securities, whereby the Company obtains the right to deliver securities to investors in the future at a specified price. Such contracts are accounted for as derivatives and are recorded at fair value in derivative assets or liabilities, carried on the Consolidated Balance Sheet within other assets or other liabilities with changes in fair value recorded in other income within the Consolidated Statement of Income. The period of time between issuance of a loan commitment to the customer and closing and sale of the loan to an investor generally ranges from 30 to 90 days under current market conditions. The gross gains on loan sales are recognized based on new loan commitments with adjustment for price and pair-off activity. Commission expenses on loans held for sale are recognized based on loans closed. In circumstances where the Company does not deliver the whole loan to an investor, but rather elects to retain the loan in its portfolio, the loan is transferred from held for sale to loans at fair value at date of transfer. Investment Securities The Company has no securities classified as trading, or as held to maturity. Marketable equity securities and debt securities not classified as held to maturity or trading are classified as available-for-sale. Securities available-for-sale are acquired as part of the Company’s asset/liability management strategy and may be sold in response to changes in interest rates, current market conditions, loan demand, changes in prepayment risk and other factors. Securities available-for-sale are carried at fair value, with unrealized gains or losses being reported as accumulated other comprehensive income/(loss), a separate component of shareholders’ equity, net of deferred income tax. Realized gains and losses, using the specific identification method, are included as a separate component of noninterest income in the Consolidated Statements of Operations. 9 Table Of Contents Premiums and discounts on investment securities are amortized/accreted to the earlier of call or maturity based on expected lives, which lives are adjusted based on prepayment assumptions and call optionality if any. Declines in the fair value of individual available-for-sale securities below their cost that are other-than-temporary in nature result in write-downs of the individual securities to their fair value. Factors affecting the determination of whether other-than-temporary impairment has occurred include a downgrading of the security by a rating agency, a significant deterioration in the financial condition of the issuer, or a change in management’s intent and ability to hold a security for a period of time sufficient to allow for any anticipated recovery in fair value. Management systematically evaluates investment securities for other-than-temporary declines in fair value on a quarterly basis. This analysis requires management to consider various factors, which include (1) duration and magnitude of the decline in value, (2) the financial condition of the issuer or issuers and (3) structure of the security. The entire amount of an impairment loss is recognized in earnings only when (1) the Company intends to sell the security, or (2) it is more likely than not that the Company will have to sell the security before recovery of its amortized cost basis, or (3) the Company does not expect to recover the entire amortized cost basis of the security. In all other situations, only the portion of the impairment loss representing the credit loss must be recognized in earnings, with the remaining portion being recognized in shareholders’ equity as comprehensive income, net of deferred taxes. Loans Loans are stated at the principal amount outstanding, net of unamortized deferred costs and fees. Interest income on loans is accrued at the contractual rate on the principal amount outstanding. It is the Company’s policy to discontinue the accrual of interest when circumstances indicate that collection is doubtful. Deferred fees and costs are being amortized on the interest method over the term of the loan. Management considers loans impaired when, based on current information, it is probable that the Company will not collect all principal and interest payments according to contractual terms. Loans are evaluated for impairment in accordance with the Company’s portfolio monitoring and ongoing risk assessment procedures. Management considers the financial condition of the borrower, cash flow of the borrower, payment status of the loan, and the value of the collateral, if any, securing the loan. Generally, impaired loans do not include large groups of smaller balance homogeneous loans such as residential real estate and consumer type loans which are evaluated collectively for impairment and are generally placed on nonaccrual when the loan becomes 90 days past due as to principal or interest. Loans specifically reviewed for impairment are not considered impaired during periods of “minimal delay” in payment (90 days or less) provided eventual collection of all amounts due is expected. The impairment of a loan is measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate, or the fair value of the collateral if repayment is expected to be provided solely by the collateral. In appropriate circumstances, interest income on impaired loans may be recognized on a cash basis. Higher Risk Lending – Revenue Recognition T he Company has occasionally made higher risk acquisition, development, and construction (“ADC”) loans that entail higher risks than ADC loans made following normal underwriting practices (“higher risk loan transactions”). These higher risk loan transactions are currently made through the Company’s subsidiary, ECV. This activity is limited as to individual transaction amount and total exposure amounts, based on capital levels, and is carefully monitored. The loans are carried on the balance sheet at amounts outstanding and meet the loan classification requirements of the Accounting Standard Executive Committee (“AcSEC”) guidance reprinted from the CPA Letter, Special Supplement, dated February 10, 1986 (also referred to as Exhibit 1 to AcSEC Practice Bulletin No. 1). Additional interest earned on these higher risk loan transactions (as defined in the individual loan agreements) is recognized as realized under the provisions contained in AcSEC’s guidance reprinted from the CPA Letter, Special Supplement, dated February 10, 1986 (also referred to as Exhibit 1 to AcSEC Practice Bulletin No.1) and Staff Accounting Bulletin No. 101 (Revenue Recognition in Financial Statements). Certain additional interest is included as a component of noninterest income. ECV had four higher risk loan transactions outstanding as of June 30, 2016, as compared to four higher risk loan transactions outstanding as of December 31, 2015, amounting to $9.6 million and $9.2 million, respectively. 10 Table Of Contents Allowance for Credit Losses The allowance for credit losses represents an amount which, in management’s judgment, is adequate to absorb probable losses on loans and other extensions of credit that may become uncollectible. The adequacy of the allowance for credit losses is determined through careful and continuous review and evaluation of the loan portfolio and involves the balancing of a number of factors to establish a prudent level of allowance. Among the factors considered in evaluating the adequacy of the allowance for credit losses are lending risks associated with growth and entry into new markets, loss allocations for specific credits, the level of the allowance to nonperforming loans, historical loss experience, economic conditions, portfolio trends and credit concentrations, changes in the size and character of the loan portfolio, and management’s judgment with respect to current and expected economic conditions and their impact on the existing loan portfolio. Allowances for impaired loans are generally determined based on collateral values. Loans or any portion thereof deemed uncollectible are charged against the allowance, while recoveries are credited to the allowance. Management adjusts the level of the allowance through the provision for credit losses, which is recorded as a current period operating expense. The allowance for credit losses consists of allocated and unallocated components. The components of the allowance for credit losses represent an estimation done pursuant to Accounting Standards Codification (“ASC”)Topic 450, “Contingencies ,” or ASC Topic 310, “Receivables.” Specific allowances are established in cases where management has identified significant conditions or circumstances related to a specific credit that management believes indicate the probability that a loss may be incurred. For potential problem credits for which specific allowance amounts have not been determined, the Company establishes allowances according to the application of credit risk factors. These factors are set by management and approved by the appropriate Board committee to reflect its assessment of the relative level of risk inherent in each risk grade. A third component of the allowance computation, termed a nonspecific or environmental factors allowance, is based upon management’s evaluation of various environmental conditions that are not directly measured in the determination of either the specific allowance or formula allowance. Such conditions include general economic and business conditions affecting key lending areas, credit quality trends (including trends in delinquencies and nonperforming loans expected to result from existing conditions), loan volumes and concentrations, specific industry conditions within portfolio categories, recent loss experience in particular loan categories, duration of the current business cycle, bank regulatory examination results, findings of outside review consultants, and management’s judgment with respect to various other conditions including credit administration and management and the quality of risk identification systems. Executive management reviews these environmental conditions quarterly, and documents the rationale for all changes. Management believes that the allowance for credit losses is adequate; however, determination of the allowance is inherently subjective and requires significant estimates. While management uses available information to recognize losses on loans, future additions to the allowance may be necessary based on changes in economic conditions. Evaluation of the potential effects of these factors on estimated losses involves a high degree of uncertainty, including the strength and timing of economic cycles and concerns over the effects of a prolonged economic downturn in the current cycle. In addition, various banking agencies, as an integral part of their examination process, and independent consultants engaged by the Bank, periodically review the Bank’s loan portfolio and allowance for credit losses. Such review may result in recognition of additions to the allowance based on their judgments of information available to them at the time of their examination. Premises and Equipment Premises and equipment are stated at cost less accumulated depreciation and amortization computed using the straight-line method for financial reporting purposes. Premises and equipment are depreciated over the useful lives of the assets, which generally range fromthree to seven years for furniture, fixtures and equipment, to three to five years for computer software and hardware, and tofive totwenty years for building improvements. Leasehold improvements are amortized over the terms of the respective leases, which may include renewal options where management has the positive intent to exercise such options, or the estimated useful lives of the improvements, whichever is shorter. The costs of major renewals and betterments are capitalized, while the costs of ordinary maintenance and repairs are expensed as incurred. These costs are included as a component of premises and equipment expenses on the Consolidated Statements of Operations. 11 Table Of Contents Other Real Estate Owned (OREO) Assets acquired through loan foreclosure are held for sale and are recorded at fair value less estimated selling costs when acquired, establishing a new cost basis. The new basis is supported by appraisals that are generally no more than twelve months old. Costs after acquisition are generally expensed. If the fair value of the asset declines, a write-down is recorded through noninterest expense. The valuation of foreclosed assets is subjective in nature and may be adjusted in the future because of changes in market conditions or appraised values. Goodwill and Other Intangible Assets Goodwill represents the excess of the cost of an acquisition over the fair value of the net assets acquired. Other intangible assets represent purchased assets that lack physical substance but can be distinguished from goodwill because of contractual or other legal rights. Intangible assets that have finite lives, such as core deposit intangibles, are amortized over their estimated useful lives and subject to periodic impairment testing. Intangible assets (other than goodwill) are amortized to expense using accelerated or straight-line methods over their respective estimated useful lives. Goodwill and other intangibles are subject to impairment testing at the reporting unit level, which must be conducted at least annually. The Company performs impairment testing during the fourth quarter of each year or when events or changes in circumstances indicate the assets might be impaired. The Company performs a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If, after assessing updated qualitative factors, the Company determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, it does not have to perform the two-step goodwill impairment test. Determining the fair value of a reporting unit under the first step of the goodwill impairment test and determining the fair value of individual assets and liabilities of a reporting unit under the second step of the goodwill impairment test are judgmental and often involve the use of significant estimates and assumptions. Similarly, estimates and assumptions are used in determining the fair value of other intangible assets. Estimates of fair value are primarily determined using discounted cash flows, market comparisons and recent transactions. These approaches use significant estimates and assumptions including projected future cash flows, discount rates reflecting the market rate of return, projected growth rates and determination and evaluation of appropriate market comparables. Based on the results of quantitative assessments of all reporting units, the Company concluded that no impairment existed at December 31, 2015. However, future events could cause the Company to conclude that goodwill or other intangibles have become impaired, which would result in recording an impairment loss. Any resulting impairment loss could have a material adverse impact on the Company’s financial condition and results of operations. Interest Rate Swap Derivatives The Company is exposed to certain risks arising from both its business operations and economic conditions. The Company principally manages its exposures to a wide variety of business and operational risks through management of its core business activities. The Company manages economic risks, including interest rate, liquidity, and credit risk, primarily by managing the amount, sources, and duration of its assets and liabilities and through the use of derivative financial instruments. Specifically, the Company enters into derivative financial instruments to manage exposures that arise from business activities that result in the receipt or payment of future known and uncertain cash amounts, the value of which are determined by interest rates. With the exception of forward commitment contracts discussed above under Loans Held for Sale, the Company’s derivative financial instruments are used to manage differences in the amount, timing, and duration of the Company’s known or expected cash receipts and its known or expected cash payments principally related to certain variable rate deposits. At the inception of a derivative contract, the Company designates the derivative as one of three types based on the Company’s intentions and belief as to likely effectiveness as a hedge. These three types are (1) a hedge of the fair value of a recognized asset or liability or of an unrecognized firm commitment (“fair value hedge”), (2) a hedge of a forecasted transaction or the variability of cash flows to be received or paid related to a recognized asset or liability (“cash flow hedge”), or (3) an instrument with no hedging designation (“stand-alone derivative”). The Company has no fair value hedges or stand-alone derivatives, only cash flow hedges. For a cash flow hedge, the gain or loss on the derivative is reported in other comprehensive income (a Consolidated Balance Sheet component of shareholders’ equity) and is reclassified into earnings in the same period(s) during which the hedged transaction affects earnings (i.e. the period when cash flows are exchanged between counterparties). For both fair value and cash flow hedges, changes in the fair value of derivatives that are not highly effective in hedging the changes in fair value or expected cash flows of the hedged item are recognized immediately in current earnings. Changes in the fair value of derivatives that do not qualify for hedge accounting are reported currently in earnings, as noninterest income. 12 Table Of Contents Net cash settlements on derivatives that qualify for hedge accounting are recorded in interest income or interest expense, based on the item being hedged. Net cash settlements on derivatives that do not qualify for hedge accounting are reported in noninterest income. Cash flows on hedges are classified in the cash flow statement the same as the cash flows of the items being hedged. The Company formally documents the relationship between derivatives and hedged items, as well as the risk-management objective and the strategy for undertaking hedge transactions at the inception of the hedging relationship. This documentation includes linking fair value or cash flow hedges to specific assets and liabilities on the balance sheet or to specific firm commitments or forecasted transactions. The Company also formally assesses, both at the hedge’s inception and on an ongoing basis, whether the derivative instruments that are used are highly effective in offsetting changes in fair values or cash flows of the hedged items. The Company discontinues hedge accounting when it determines that the derivative is no longer effective in offsetting changes in the fair value or cash flows of the hedged item, the derivative is settled or terminates, a hedged forecasted transaction is no longer probable, a hedged firm commitment is no longer firm, or treatment of the derivative as a hedge is no longer appropriate or intended. When hedge accounting is discontinued, subsequent changes in fair value of the derivative are recorded as noninterest income or expense. When a fair value hedge is discontinued, the hedged asset or liability is no longer adjusted for changes in fair value and the existing basis adjustment is amortized or accreted over the remaining life of the asset or liability. When a cash flow hedge is discontinued but the hedged cash flows or forecasted transactions are still expected to occur, gains or losses that were accumulated in other comprehensive income are amortized into earnings over the same periods which the hedged transactions will affect earnings. Customer Repurchase Agreements The Company enters into agreements under which it sells securities subject to an obligation to repurchase the same securities. Under these arrangements, the Company may transfer legal control over the assets but still retain effective control through an agreement that both entitles and obligates the Company to repurchase the assets. As a result, securities sold under agreements to repurchase are accounted for as collateralized financing arrangements and not as a sale and subsequent repurchase of securities. The agreements are entered into primarily as accommodations for large commercial deposit customers. The obligation to repurchase the securities is reflected as a liability in the Company’s Consolidated Balance Sheets, while the securities underlying the securities sold under agreements to repurchase remain in the respective assets accounts and are delivered to and held as collateral by third party trustees. Marketing and Advertising Marketing and advertising costs are generally expensed as incurred. Income Taxes The Company employs the asset andliability method of accounting for income taxes as required by ASC Topic 740, “ Income Taxes .” Underthis method, deferred tax assets and liabilities are determined based on differences between the financial statement carrying amounts and the tax basis of existing assets and liabilities (i.e., temporary timing differences) and are measured at the enacted rates that will be in effect when these differences reverse. The Company utilizes statutory requirements for its income tax accounting, and avoids risks associated with potentially problematic tax positions that may incur challenge upon audit, where an adverse outcome is more likely than not. Therefore, no provisions arenecessary for either uncertain tax positions nor accompanying potential tax penalties and interest for underpayments of income taxes in the Company’s tax reserves. In accordance with ASC Topic 740, the Company may establish a reserve against deferred tax assets in those cases where realization is less than certain, although no such reserves exist at June 30, 2016, December 31, 2015, or June 30, 2015. 13 Table Of Contents Transfer of Financial Assets Transfers of financial assets are accounted for as sales, when control over the assets has been surrendered. Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the Company, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets, and (3) the Company does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. In certain cases, the recourse to the Bank to repurchase assets may exist but is deemed immaterial based on the specific facts and circumstances. Earnings per Common Share Basic net income per common share is derived by dividing net income available to common shareholders by the weighted-average number of common shares outstanding during the period measured. Diluted earnings per common share is computed by dividing net income available to common shareholders by the weighted-average number of common shares outstanding during the period measured including the potential dilutive effects of common stock equivalents. Stock-Based Compensation I n accordance with ASC Topic 718, “Compensation,” the Company records as compensation expense an amount equal to the amortization (over the remaining service period) of the fair value of option and restricted stock awards computed at the date of grant. Compensation expense on variable stock option grants (i.e. performance based grant) is recorded based on the probability of achievement of the goals underlying the performance grant. Refer to Note 10 for a description of stock-based compensation awards, activity and expense. New Authoritative Accounting Guidance ASU 2014-09, “Revenue from Contracts with Customers (Topic 606).” The amendments in ASU 2014-09 supersede the revenue recognition requirements in Topic 605, Revenue Recognition, and most industry-specific guidance. The general principle of the amendments require an entity to recognize revenue upon the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. The guidance sets forth a five step approach to be utilized for revenue recognition. As amended, the new guidance is effective for annual reporting periods beginning after December 15, 2017, including interim periods within that reporting period. The Company is currently evaluating the provisions of ASU 2014-09 and will be closely monitoring developments and additional guidance to determine the potential impact the new standard will have on the Company's Consolidated Financial Statements. ASU 2016-13, “Measurement of Credit Losses on Financial Instruments (Topic 326) .” This ASU significantly changes how entities will measure credit losses for most financial assets and certain other instruments that aren’t measured at fair value through net income. In issuing the standard, the FASB is responding to criticism that today’s guidance delays recognition of credit losses. The standard will replace today’s “incurred loss” approach with an “expected loss” model. The new model, referred to as the current expected credit loss (“CECL”) model, will apply to: (1) financial assets subject to credit losses and measured at amortized cost, and (2) certain off-balance sheet credit exposures. This includes, but is not limited to, loans, leases, held-to-maturity securities, loan commitments, and financial guarantees. The CECL model does not apply to available-for-sale (“AFS”) debt securities. For AFS debt securities with unrealized losses, entities will measure credit losses in a manner similar to what they do today, except that the losses will be recognized as allowances rather than reductions in the amortized cost of the securities. As a result, entities will recognize improvements to estimated credit losses immediately in earnings rather than as interest income over time, as they do today. The ASU also simplifies the accounting model for purchased credit-impaired debt securities and loans. ASU 2016-13 also expands the disclosure requirements regarding an entity’s assumptions, models, and methods for estimating the allowance for loan and lease losses. In addition, entities will need to disclose the amortized cost balance for each class of financial asset by credit quality indicator, disaggregated by the year of origination. ASU No. 2016-13 is effective for interim and annual reporting periods beginning after December 15, 2019; early adoption is permitted for interim and annual reporting periods beginning after December 15, 2018. Entities will apply the standard’s provisions as a cumulative-effect adjustment to retained earnings as of the beginning of the first reporting period in which the guidance is effective (i.e., modified retrospective approach). The Company is currently evaluating the provisions of ASU No. 2016-13 to determine the potential impact the new standard will have on the Company's Consolidated Financial Statements. ASU 2015-16, “Business Combinations (Topic 805) – Simplifying the Accounting for Measurement-Period Adjustments.” ASU 2015-16 requires that adjustments to provisional amounts that are identified during the measurement period of a business combination be recognized in the reporting period in which the adjustment amounts are determined. Furthermore, the income statement effects of such adjustments, if any, must be calculated as if the accounting had been completed at the acquisition date. The portion of the amount recorded in current-period earnings that would have been recorded in previous reporting periods if the adjustment to the provisional amounts had been recognized as of the acquisition date. Under previous guidance, adjustments to provisional amounts identified during the measurement period are to be recognized retrospectively. ASU 2015-16 was effective for the Company on January 1, 2016 andthe initial adoption did nothave a significant impact on its financial statements. 14 Table Of Contents ASU 2016-01, " Financial Instruments—(Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities. " ASU 2016-01 addresses certain aspects of recognition, measurement, presentation, and disclosure of financial instruments by making targeted improvements to GAAP as follows: (1) require equity investments (except those accounted for under the equity method of accounting or those that result in consolidation of the investee) to be measured at fair value with changes in fair value recognized in net income. However, an entity may choose to measure equity investments that do not have readily determinable fair values at cost minus impairment, if any, plus or minus changes resulting from observable price changes in orderly transactions for the identical or a similar investment of the same issuer; (2) simplify the impairment assessment of equity investments without readily determinable fair values by requiring a qualitative assessment to identify impairment. When a qualitative assessment indicates that impairment exists, an entity is required to measure the investment at fair value; (3) eliminate the requirement to disclose the fair value of financial instruments measured at amortized cost for entities that are not public business entities; (4) eliminate the requirement for public business entities to disclose the method(s) and significant assumptions used to estimate the fair value that is required to be disclosed for financial instruments measured at amortized cost on the balance sheet; (5) require public business entities to use the exit price notion when measuring the fair value of financial instruments for disclosure purposes; (6) require an entity to present separately in other comprehensive income the portion of the total change in the fair value of a liability resulting from a change in the instrument-specific credit risk when the entity has elected to measure the liability at fair value in accordance with the fair value option for financial instruments; (7) require separate presentation of financial assets and financial liabilities by measurement category and form of financial asset (that is, securities or loans and receivables) on the balance sheet or the accompanying notes to the financial statements; and (8) clarify that an entity should evaluate the need for a valuation allowance on a deferred tax asset related to available-for-sale securities in combination with the entity’s other deferred tax assets. ASU No. 2016-01 is effective for interim and annual reporting periods beginning after December 15, 2017. Early application is permitted as of the beginning of the fiscal year of adoption only for provisions (3) and (6) above. Early adoption of the other provisions mentioned above is not permitted. The Company has performed a preliminary evaluation of the provisions of ASU No. 2016-01. Based on this evaluation, the Company has determined that ASU No. 2016-01 is not expected to have a material impact on the Company's Consolidated Financial Statements; however, the Company will continue to closely monitor developments and additional guidance. ASU 2016-02, "Leases (Topic 842)." Under the new guidance, lessees will be required to recognize the following for all leases (with the exception of short-term leases): (1) a lease liability, which is the present value of a lessee's obligation to make lease payments, and (2) a right-of-use asset, which is an asset that represents the lessee's right to use, or control the use of, a specified asset for the lease term. Lessor accounting under the new guidance remains largely unchanged as it is substantially equivalent to existing guidance for sales-type leases, direct financing leases, and operating leases. Leveraged leases have been eliminated, although lessors can continue to account for existing leveraged leases using the current accounting guidance. Other limited changes were made to align lessor accounting with the lessee accounting model and the new revenue recognition standard. All entities will classify leases to determine how to recognize lease-related revenue and expense. Quantitative and qualitative disclosures will be required by lessees and lessors to meet the objective of enabling users of financial statements to assess the amount, timing, and uncertainty of cash flows arising from leases. The intention is to require enough information to supplement the amounts recorded in the financial statements so that users can understand more about the nature of an entity’s leasing activities. ASU 2016-02 is effective for interim and annual reporting periods beginning after December 15, 2018; early adoption is permitted. All entities are required to use a modified retrospective approach for leases that exist or are entered into after the beginning of the earliest comparative period in the financial statements. They have the option to use certain relief; full retrospective application is prohibited. The Company is currently evaluating the provisions of ASU 2016-02 and will be closely monitoring developments and additional guidance to determine the potential impact the new standard will have on the Company's Consolidated Financial Statements. ASU 2016-09, "Improvements to Employee Share-Based Payment Accounting (Topic 718) .” ASU 2016-09 includes provisions intended to simplify various aspects related to how share-based payments are accounted for and presented in the financial statements. Some of the key provisions of this new ASU include: (1) companies will no longer record excess tax benefits and certain tax deficiencies in additional paid-in capital (“APIC”). Instead, they will record all excess tax benefits and tax deficiencies as income tax expense or benefit in the income statement, and APIC pools will be eliminated. The guidance also eliminates the requirement that excess tax benefits be realized before companies can recognize them. In addition, the guidance requires companies to present excess tax benefits as an operating activity on the statement of cash flows rather than as a financing activity; (2) increase the amount an employer can withhold to cover income taxes on awards and still qualify for the exception to liability classification for shares used to satisfy the employer’s statutory income tax withholding obligation. The new guidance will also require an employer to classify the cash paid to a tax authority when shares are withheld to satisfy its statutory income tax withholding obligation as a financing activity on its statement of cash flows (current guidance did not specify how these cash flows should be classified); and (3) permit companies to make an accounting policy election for the impact of forfeitures on the recognition of expense for share-based payment awards. Forfeitures can be estimated, as required today, or recognized when they occur. ASU No. 2016-09 is effective for interim and annual reporting periods beginning after December 15, 2016. Early adoption is permitted, but all of the guidance must be adopted in the same period. The Company is currently evaluating the provisions of ASU No. 2016-09 to determine the potential impact the new standard will have on the Company's Consolidated Financial Statements. 15 Table Of Contents Note 2 . Cash and Due from Banks Regulation D of the Federal Reserve Act requires that banks maintain noninterest reserve balances with the Federal Reserve Bank based principally on the type and amount of their deposits. During 2016, the Bank maintained balances at the Federal Reserve sufficient to meet reserve requirements, as well as significant excess reserves. Late in 2008, the Federal Reserve in connection with the Emergency Economic Stabilization Act of 2008 began paying a nominal amount of interest on balances held, which interest on excess reserves was increased under provisions of the Dodd Frank Wall Street Reform and Consumer Protection Act passed in July 2010. Additionally, the Bank maintains interest-bearing balances with the Federal Home Loan Bank of Atlanta and noninterest bearing balances with domestic correspondent banks as compensation for services they provide to the Bank. Note 3 . Investment Securities Available-for-Sale Amortized cost and estimated fair value of securities available-for-sale are summarized as follows: Gross Gross Estimated June 30, 2016 Amortized Unrealized Unrealized Fair (dollars in thousands) Cost Gains Losses Value U. S. agency securities $ 37,981 $ 789 $ 69 $ 38,701 Residential mortgage backed securities 258,406 2,709 260,884 Municipal bonds 98,835 1 104,622 Corporate bonds 5,009 - 40 4,969 Other equity investments 310 26 - 336 $ 400,541 $ 9,312 $ 341 $ 409,512 Gross Gross Estimated December 31, 2015 Amortized Unrealized Unrealized Fair (dollars in thousands) Cost Gains Losses Value U. S. agency securities $ 56,775 $ 477 $ 277 $ 56,975 Residential mortgage backed securities 299,709 692 3,160 297,241 Municipal bonds 114,253 4,131 3 118,381 Corporate bonds 15,090 - 152 14,938 Other equity investments 307 27 - 334 $ 486,134 $ 5,327 $ 3,592 $ 487,869 In addition, at June 30, 2016, the Company held $19.9 million in equity securities in a combination of Federal Reserve Bank (“FRB”) and Federal Home Loan Bank (“FHLB”) stocks, which are required to be held for regulatory purposes and which are not marketable, and therefore are carried at cost. 16 Table Of Contents Gross unrealized losses and fair value by length of time that the individual available-for-sale securities have been in a continuous unrealized loss position are as follows: Less than 12 Months 12 Months or Greater Total Estimated Estimated Estimated June 30, 2016 Number of Fair Unrealized Fair Unrealized Fair Unrealized (dollars in thousands) Securities Value Losses Value Losses Value Losses U. S. agency securities 5 $ 6,798 $ 69 $ - $ - $ 6,798 $ 69 Residential mortgage backed securities 20 14,956 33 23,512 198 38,468 231 Municipal bonds 1 1 - - 2,500 1 Corporate bonds 2 3,702 30 1,267 10 4,969 40 28 $ 208 $ 52,735 $ 341 Less than 12 Months 12 Months or Greater Total Estimated Estimated Estimated December 31, 2015 Number of Fair Unrealized Fair Unrealized Fair Unrealized (dollars in thousands) Securities Value Losses Value Losses Value Losses U. S. agency securities 13 $ 32,927 $ 277 $ - $ - $ 32,927 $ 277 Residential mortgage backed securities 92 157,871 1,438 58,954 1,722 216,825 3,160 Municipal bonds 2 1,559 3 - - 1,559 3 Corporate bonds 4 14,938 152 - - 14,938 152 $ 207,295 $ 1,870 $ 58,954 $ 1,722 $ 266,249 $ 3,592 The unrealized losses that exist are generally the result of changes in market interest rates and interest spread relationships since original purchases. The weighted average duration of debt securities, which comprise 99.9% of total investment securities, is relatively short at 3.4 years. If quoted prices are not available, fair value is measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. The Company does not believe that the investment securities that were in an unrealized loss position as of June 30, 2016 represent an other-than-temporary impairment. The Company does not intend to sell the investments and it is more likely than not that the Company will not have to sell the securities before recovery of its amortized cost basis, which may be maturity. The amortized cost and estimated fair value of investments available-for-sale by contractual maturity are shown in the table below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. June 30, 2016 December 31, 2015 Amortized Estimated Amortized Estimated (dollars in thousands) Cost Fair Value Cost Fair Value U. S. agency securities maturing: One year or less $ 19,550 $ 19,603 $ 31,436 $ 31,361 After one year through five years 18,431 19,098 18,826 19,047 Five years through ten years - - 6,513 6,567 Residential mortgage backed securities 258,406 260,884 299,709 297,241 Municipal bonds maturing: One year or less 4,303 4,320 4,450 4,478 After one year through five years 36,708 38,945 41,213 43,720 Five years through ten years 56,747 60,109 66,001 67,398 After ten years 1,077 1,248 2,589 2,785 Corporate bonds After one year through five years 5,009 4,969 15,090 14,938 Other equity investments 310 336 307 334 $ 400,541 $ 409,512 $ 486,134 $ 487,869 17 Table Of Contents For the six months ended June 30, 2016, gross realized gains on sales of investments securities were $1.3 million and gross realized losses on sales of investment securities were $184 thousand. For the six months ended June 30, 2015, gross realized gains on sales of investments securities were $2.5 million and gross realized losses on sales of investment securities were $294 thousand. Proceeds from sales and calls of investment securities for the six months ended June 30, 2016 were $87.7 million, and in 2015 were $65.7 million. The carrying value of securities pledged as collateral for certain government deposits, securities sold under agreements to repurchase, and certain lines of credit with correspondent banks at June 30, 2016 was $386 million, which is well in excess of required amounts in order to operationally provide significant reserve amounts for new business. As of June 30, 2016 and December 31, 2015, there were no holdings of securities of any one issuer, other than the U.S. Government and U.S. agency securities, which exceeded ten percent of shareholders’ equity. Note 4 . Mortgage Banking Derivative As part of its mortgage banking activities, the Bank enters into interest rate lock commitments, which are commitments to originate loans where the interest rate on the loan is determined prior to funding and the customers have locked into that interest rate. The Bank then locks in the loan and interest rate with an investor and commits to deliver the loan if settlement occurs (“best efforts”) or commits to deliver the locked loan in a binding (“mandatory”) delivery program with an investor. Certain loans under interest rate lock commitments are covered under forward sales contracts of mortgage backed securities (“MBS”). Forward sales contracts of MBS are recorded at fair value with changes in fair value recorded in noninterest income. Interest rate lock commitments and commitments to deliver loans to investors are considered derivatives. The market value of interest rate lock commitments and best efforts contracts are not readily ascertainable with precision because they are not actively traded in stand-alone markets. The Bank determines the fair value of interest rate lock commitments and delivery contracts by measuring the fair value of the underlying asset, which is impacted by current interest rates, taking into consideration the probability that the interest rate lock commitments will close or will be funded. Certain additional risks arise from these forward delivery contracts in that the counterparties to the contracts may not be able to meet the terms of the contracts. The Bank does not expect any counterparty to any MBS to fail to meet its obligation. Additional risks inherent in mandatory delivery programs include the risk that, if the Bank does not close the loans subject to interest rate risk lock commitments, it will still be obligated to deliver MBS to the counterparty under the forward sales agreement. Should this be required, the Bank could incur significant costs in acquiring replacement loans or MBS and such costs could have an adverse effect on mortgage banking operations. The fair value of the mortgage banking derivatives is recorded as a freestanding asset or liability with the change in value being recognized in current earnings during the period of change. At June 30, 2016 the Bank had mortgage banking derivative financial instruments with a notional value of $121.0 million related to its forward contracts. The net fair value of these derivative instruments at June 30, 2016 was $519 thousand, which is included in other assets and $693 thousand included in other liabilities. At June 30, 2015 the Bank had mortgage banking derivative financial instruments with a notional value of $48.6 million related to its forward contracts. The net fair value of these derivative instruments at June 30, 2015 was $165 thousand included in other assets and $15 thousand included in other liabilities. Included in noninterest income for the three and six months ended June 30, 2016 was a net gain of $110 thousand and $319 thousand, relating to mortgage banking derivative instruments. The amount included in noninterest income for the three and six months ended June 30, 2016 pertaining to its mortgage banking hedging activities was a loss of $139 thousand and $306 thousand. Included for the three and six months ended June 30, 2015 was a net loss of $101 thousand and $71 thousand, relating to mortgage banking derivative instruments. The amount included in noninterest income for the three and six months ended June 30, 2015 pertaining to its mortgage banking hedging activities was a net realized gain of $147 thousand and $318 thousand. 18 Table Of Contents Note 5 . Loans and Allowance for Credit Losses The Bank makes loans to customers primarily in the Washington, DC metropolitan area and surrounding communities. A substantial portion of the Bank’s loan portfolio consists of loans to businesses secured by real estate and other business assets. Loans, net of unamortized net deferred fees, at June 30, 2016, December 31, 2015, and June 30, 2015 are summarized by type as follows: June 30, 2016 December 31, 2015 June 30, 2015 (dollars in thousands) Amount % Amount % Amount % Commercial $ 1,140,863 21 % $ 1,052,257 21 % $ 960,506 21 % Income producing - commercial real estate 2,461,581 45 % 2,115,478 42 % 1,863,583 41 % Owner occupied - commercial real estate 584,358 11 % 498,103 10 % 497,834 11 % Real estate mortgage - residential 150,129 3 % 147,365 3 % 149,842 3 % Construction - commercial and residential 847,268 16 % 985,607 20 % 901,617 20 % Construction - C&I (owner occupied) 100,063 2 % 79,769 2 % 54,134 1 % Home equity 110,697 2 % 112,885 2 % 118,544 3 % Other consumer 8,470 - 6,904 - 4,837 - Total loans 5,403,429 % 4,998,368 % 4,550,897 % Less: Allowance for Credit Losses ) ) ) Net loans $ 5,346,893 $ 4,945,681 $ 4,501,976 Unamortized net deferred fees amounted to $20.2 million, $18.4 million, and $16.1 million at June 30, 2016, December 31, 2015, and June 30, 2015, respectively. As of June 30, 2016 and December 31, 2015, the Bank serviced $91.0 million and $78.8 million, respectively, of SBA loans which are not reflected as loan balances on the Consolidated Balance Sheets. Loan Origination / Risk Management The Company’s goal is to mitigate risks in the event of unforeseen threats to the loan portfolio as a result of economic downturn or other negative influences. Plans for mitigating inherent risks in managing loan assets include: carefully enforcing loan policies and procedures, evaluating each borrower’s business plan during the underwriting process and throughout the loan term, identifying and monitoring primary and alternative sources for loan repayment, and obtaining collateral to mitigate economic loss in the event of liquidation. Specific loan reserves are established based upon credit and/or collateral risks on an individual loan basis. A risk rating system is employed to proactively estimate loss exposure and provide a measuring system for setting general and specific reserve allocations. The composition of the Company’s loan portfolio is heavily weighted toward commercial real estate, both owner occupied and income producing real estate. At June 30, 2016, owner occupied commercial real estate andconstruction - C&I (owner occupied)represent 13% of the loan portfolio. At June 30, 2016, non-owner occupied commercial real estate and real estate construction represented approximately 61% of the loan portfolio. The combined owner occupied and commercial real estate loans represent 74% of the loan portfolio. These loans are underwritten to mitigate lending risks typical of this type of loan such as declines in real estate values, changes in borrower cash flow and general economic conditions. The Bank typically requires a maximum loan to value of 80% and minimum cash flow debt service coverage of 1.15 to 1.0. Personal guarantees are generally required, but may be limited.In making real estate commercial mortgage loans, the Bank generally requires that interest rates adjust not less frequently than five years. The Company is also an active traditional commercial lender providing loans for a variety of purposes, including working capital, equipment and account receivable financing. This loan category represents approximately 21% of the loan portfolio at June 30, 2016 and was generally variable or adjustable rate. Commercial loans meet reasonable underwriting standards, including appropriate collateral and cash flow necessary to support debt service. Personal guarantees are generally required, but may be limited. SBA loans represent 2.5% of the commercial loan category of loans. In originating SBA loans, the Company assumes the risk of non-payment on the unguaranteed portion of the credit. The Company generally sells the guaranteed portion of the loan generating noninterest income from the gains on sale, as well as servicing income on the portion participated. SBA loans are subject to the same cash flow analyses as other commercial loans. SBA loans are subject to a maximum loan size established by the SBA. Approximately 2% of the loan portfolio at June 30, 2016 consists of home equity loans and lines of credit and other consumer loans. These credits, while making up a smaller portion of the loan portfolio, demand the same emphasis on underwriting and credit evaluation as other types of loans advanced by the Bank. 19 Table Of Contents Approximately 3% of the loan portfolio consists of residential mortgage loans. The repricing duration of these loans was 22 months. These credits represent first liens on residential property loans originated by the Bank. While the Bank’s general practice is to originate and sell (servicing released) loans made by its Residential Lending department, from time to time certain loan characteristics do not meet the requirements of third party investors and these loans are instead maintained in the Bank’s portfolio. Loans are secured primarily by duly recorded first deeds of trust. In some cases, the Bank may accept a recorded junior trust position. In general, borrowers will have a proven ability to build, lease, manage and/or sell a commercial or residential project and demonstrate satisfactory financial condition. Additionally, an equity contribution toward the project is customarily required. Construction loans require that the financial condition and experience of the general contractor and major subcontractors be satisfactory to the Bank. Guaranteed, fixed price contracts are required whenever appropriate, along with payment and performance bonds or completion bonds for larger scale projects. Loans intended for residential land acquisition, lot development and construction are made on the premise that the land: 1) is or will be developed for building sites for residential structures, and; 2) will ultimately be utilized for construction or improvement of residential zoned real properties, including the creation of housing. Residential development and construction loans will finance projects such as single family subdivisions, planned unit developments, townhouses, and condominiums. Residential land acquisition, development and construction loans generally are underwritten with a maximum term of 36 months, including extensions approved at origination. Commercial land acquisition and construction loans are secured by real property where loan funds will be used to acquire land and to construct or improve appropriately zoned real property for the creation of income producing or owner user commercial properties. Borrowers are generally required to put equity into each project at levels determined by the appropriate Loan Committee. Commercial land acquisition and construction loans generally are underwritten with a maximum term of 24 months. Substantially all construction draw requests must be presented in writing on American Institute of Architects documents and certified either by the contractor, the borrower and/or the borrower’s architect. Each draw request shall also include the borrower’s soft cost breakdown certified by the borrower or their Chief Financial Officer. Prior to an advance, the Bank or its contractor inspects the project to determine that the work has been completed, to justify the draw requisition. Commercial permanent loans are secured by improved real property which is generating income in the normal course of operation. Debt service coverage, assuming stabilized occupancy, must be satisfactory to support a permanent loan. The debt service coverage ratio is ordinarily at least 1.15 to 1.00. As part of the underwriting process, debt service coverage ratios are stress tested assuming a 200 basis point increase in interest rates from their current levels. Commercial permanent loans generally are underwritten with a term not greater than 10 years or the remaining useful life of the property, whichever is lower. The preferred term is between 5 to 7 years, with amortization to a maximum of 25 years. 20 Table Of Contents The Company’s loan portfolio includes ADC real estate loans including both investment and owner occupied projects. ADC loans amounted to $947 million at June 30, 2016. A portion of the ADC portfolio, both speculative and non-speculative, includes loan funded interest reserves at origination. ADC loans containing loan funded interest reserves represent approximately 57.0% of the outstanding ADC loan portfolio at June 30, 2016. The decision to establish a loan-funded interest reserve is made upon origination of the ADC loan and is based upon a number of factors considered during underwriting of the credit including: (1) the feasibility of the project; (2) the experience of the sponsor; (3) the creditworthiness of the borrower and guarantors; (4) borrower equity contribution; and (5) the level of collateral protection. When appropriate, an interest reserve provides an effective means of addressing the cash flow characteristics of a properly underwritten ADC loan. The Company does not significantly utilize interest reserves in other loan products. The Company recognizes that one of the risks inherent in the use of interest reserves is the potential masking of underlying problems with the project and/or the borrower’s ability to repay the loan. In order to mitigate this inherent risk, the Company employs a series of reporting and monitoring mechanisms on all ADC loans, whether or not an interest reserve is provided, including: (1) construction and development timelines which are monitored on an ongoing basis which track the progress of a given project to the timeline projected at origination; (2) a construction loan administration department independent of the lending function; (3) third party independent construction loan inspection reports; (4) monthly interest reserve monitoring reports detailing the balance of the interest reserves approved at origination and the days of interest carry represented by the reserve balances as compared to the then current anticipated time to completion and/or sale of speculative projects; and (5) quarterly commercial real estate construction meetings among senior Company management, which includes monitoring of current and projected real estate market conditions. If a project has not performed as expected, it is not the customary practice of the Company to increase loan funded interest reserves. From time to time the Company may make loans for its own portfolio or through its higher risk loan affiliate, ECV. Such loans, which are made to finance projects (which may also be financed at the Bank level), may have higher risk characteristics than loans made by the Bank, such as lower priority interests and/or higher loan to value ratios. The Company seeks an overall financial return on these transactions commensurate with the risks and structure of each individual loan. Certain transactions may bear current interest at a rate with a significant premium to normal market rates. Other loan transactions may carry a standard rate of current interest, but also earn additional interest based on a percentage of the profits of the underlying project or a fixed accrued rate of interest. On July 24, 2015, the Company completed the sale of the indirect consumer loan portfolio acquired in the merger with Virginia Heritage Bank (the “Merger”), amounting to approximately $80.3 million as of the time of sale. A fair value adjustment on the sale of $879 thousand was recorded as an adjustment to the intangibles established in the Merger. 21 Table Of Contents The following tables detail activity in the allowance for credit losses by portfolio segment for the threeandsix months ended June 30, 2016 and 2015. Allocation of a portion of the allowance to one category of loans does not preclude its availability to absorb losses in other categories. (dollars in thousands) Commercial Income Producing Commercial Real Estate Owner Occupied Commercial Real Estate Real Estate Mortgage Residential Construction Commercial and Residential Home Equity Other Consumer Total Three months ended June 30, 2016 Allowance for credit losses: Balance at beginning of period $ 13,622 $ 15,794 $ 3,931 $ 1,051 $ 18,466 $ 1,483 $ 261 $ 54,608 Loans charged-off ) (1 ) - - - ) ) ) Recoveries of loans previously charged-off 14 - 1 1 8 7 8 39 Net loans (charged-off) recoveries ) - 1 1 8 ) ) ) Provision for credit losses 1,638 3,279 270 9 ) 158 ) 3,888 Ending balance $ 13,386 $ 19,072 $ 4,202 $ 1,061 $ 17,024 $ 1,556 $ 235 $ 56,536 Six months ended June 30, 2016 Allowance for credit losses: Balance at beginning of period $ 1,268 $ $ $ 75 $ Loans charged-off ) ) - - - ) ) ) Recoveries of loans previously charged-off 86 4 2 3 204 8 16 323 Net loans charged-off ) ) 2 3 204 ) (9 ) ) Provision for credit losses ) ) Ending balance $ 13,386 $ 19,072 $ 4,202 $ 1,061 $ 17,024 $ 1,556 $ 235 $ 56,536 As of June 30, 2016 Allowance for credit losses: Individually evaluated for impairment $ 2,634 $ 1,697 $ 450 $ - $ 350 $ 88 $ - $ 5,219 Collectively evaluated for impairment 10,752 17,375 3,752 1,061 16,674 1,468 235 51,317 Ending balance $ 13,386 $ 19,072 $ 4,202 $ 1,061 $ 17,024 $ 1,556 $ 235 $ 56,536 Three months ended June 30, 2015 Allowance for credit losses: Balance at beginning of period $ 13,777 $ 11,652 $ 3,127 $ 1,055 $ 16,383 $ 1,509 $ 276 $ 47,779 Loans charged-off ) ) - ) ) Recoveries of loans previously charged-off 24 18 1 1 9 2 18 73 Net loans (charged-off) recoveries ) ) 1 1 9 2 2 ) Provision for credit losses 1,417 820 ) 26 1,241 ) (3 ) 3,471 Ending balance $ 12,911 $ 12,411 $ 3,113 $ 1,082 $ 17,633 $ 1,496 $ 275 $ 48,921 Six months ended June 30, 2015 Allowance for credit losses: Balance at beginning of period $ 13,222 $ 11,442 $ 2,954 $ 1,259 $ 15,625 $ 1,469 $ 104 $ 46,075 Loans charged-off ) ) - - - ) ) ) Recoveries of loans previously charged-off 75 18 2 3 104 4 67 273 Net loans charged-off ) ) 2 3 104 ) ) ) Provision for credit losses 2,919 1,348 157 ) 1,904 442 191 6,781 Ending balance $ 12,911 $ 12,411 $ 3,113 $ 1,082 $ 17,633 $ 1,496 $ 275 $ 48,921 As of June 30, 2015 Allowance for credit losses: Individually evaluated for impairment $ 4,066 $ 491 $ 386 $ - $ 803 $ 293 $ - $ 6,039 Collectively evaluated for impairment 8,845 11,920 2,727 1,082 16,830 1,203 275 42,882 Ending balance $ 12,911 $ 12,411 $ 3,113 $ 1,082 $ 17,633 $ 1,496 $ 275 $ 48,921 22 Table Of Contents The Company’s recorded investments in loans as of June 30, 2016, December 31, 2015 and June 30, 2015 related to each balance in the allowance for loan losses by portfolio segment and disaggregated on the basis of the Company’s impairment methodology was as follows: (dollars in thousands) Commercial Income Producing Commercial Real Estate Owner occupied Commercial Real Estate Real Estate Mortgage Residential Construction Commercial and Residential Home Equity Other Consumer Total June 30, 2016 Recorded investment in loans: Individually evaluated for impairment $ 12,402 $ 19,778 $ 1,699 $ 254 $ 5,413 $ 121 $ - $ 39,667 Collectively evaluated for impairment 1,128,461 2,441,803 582,659 149,875 941,918 110,576 8,470 5,363,762 Ending balance $ 1,140,863 $ 2,461,581 $ 584,358 $ 150,129 $ 947,331 $ 110,697 $ 8,470 $ 5,403,429 December 31, 2015 Recorded investment in loans: Individually evaluated for impairment $ 13,008 $ 6,118 $ 1,753 $ - $ 10,454 $ 161 $ 22 $ 31,516 Collectively evaluated for impairment 1,039,249 2,109,360 496,350 147,365 1,054,922 112,724 6,882 4,966,852 Ending balance $ 1,052,257 $ 2,115,478 $ 498,103 $ 147,365 $ 1,065,376 $ 112,885 $ 6,904 $ 4,998,368 June 30, 2015 Recorded investment in loans: Individually evaluated for impairment $ 17,966 $ 2,371 $ 1,827 $ - $ 17,891 $ 887 $ 18 $ 40,960 Collectively evaluated for impairment 942,540 1,861,212 496,007 149,842 937,860 117,657 4,819 4,509,937 Ending balance $ 960,506 $ 1,863,583 $ 497,834 $ 149,842 $ 955,751 $ 118,544 $ 4,837 $ 4,550,897 At June 30, 2016, nonperforming loans acquired from Fidelity & Trust Financial Corporation (“Fidelity”) and Virginia Heritage Bank (“Virginia Heritage”)have a carrying value of $500 thousand and $1.2 million, and an unpaid principal balance of $558 thousand and $2.3 million, and were evaluated separately in accordance with ASC Topic 310-30, “Loans and Debt Securities Acquired with Deteriorated Credit Quality .” The various impaired loans were recorded at estimated fair value with any excess being charged-off or treated as a non-accretable discount. Subsequent downward adjustments to the valuation of impaired loans acquired will result in additional loan loss provisions and related allowance for credit losses. Subsequent upward adjustments to the valuation of impaired loans acquired will result in accretable discount. No adjustments have been made to the fair value amounts of impaired loans subsequent to the allowable period of adjustment from the date of acquisition. 23 Table Of Contents Credit Quality Indicators The Company uses several credit quality indicators to manage credit risk in an ongoing manner. The Company's primary credit quality indicators are to use an internal credit risk rating system that categorizes loans into pass, watch, special mention, or classified categories. Credit risk ratings are applied individually to those classes of loans that have significant or unique credit characteristics that benefit from a case-by-case evaluation. These are typically loans to businesses or individuals in the classes which comprise the commercial portfolio segment. Groups of loans that are underwritten and structured using standardized criteria and characteristics, such as statistical models (e.g., credit scoring or payment performance), are typically risk rated and monitored collectively. These are typically loans to individuals in the classes which comprise the consumer portfolio segment. The following are the definitions of the Company's credit quality indicators: Pass: Loans in all classes that comprise the commercial and consumer portfolio segments that are not adversely rated, are contractually current as to principal and interest, and are otherwise in compliance with the contractual terms of the loan agreement. Management believes that there is a low likelihood of loss related to those loans that are considered pass. Watch: Loan paying as agreed with generally acceptable asset quality; however the obligor’s performance has not met expectations. Balance sheet and/or income statement has shown deterioration to the point that the obligor could not sustain any further setbacks. Credit is expected to be strengthened through improved obligor performance and/or additional collateral within a reasonable period of time. Special Mention: Loans in the classes that comprise the commercial portfolio segment that have potential weaknesses that deserve management's close attention. If not addressed, these potential weaknesses may result in deterioration of the repayment prospects for the loan. The special mention credit quality indicator is not used for classes of loans that comprise the consumer portfolio segment. Management believes that there is a moderate likelihood of some loss related to those loans that are considered special mention. Classified: Classified (a) Substandard - Loans inadequately protected by the current sound worth and paying capacity of the obligor or of the collateral pledged, if any. Loans so classified have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt. They are characterized by the distinct possibility that the company will sustain some loss if the deficiencies are not corrected. Loss potential, while existing in the aggregate amount of substandard loans, does not have to exist in individual loans classified substandard. Classified (b) Doubtful - Loans that have all the weaknesses inherent in a loan classified substandard, with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions, and values, highly questionable and improbable. The possibility of loss is extremely high, but because of certain important and reasonably specific pending factors, which may work to the advantage and strengthening of the assets, its classification as an estimated loss is deferred until its more exact status may be determined. 24 Table Of Contents The Company's credit quality indicators are updated generally on a quarterly basis, but no less frequently than annually. The following table presents by class and by credit quality indicator, the recorded investment in the Company's loans and leases as of June 30, 2016, December 31, 2015 and June 30, 2015. (dollars in thousands) Pass Watch and Special Mention Substandard Doubtful Total Loans June 30, 2016 Commercial $ 1,112,108 $ 17,842 $ 10,913 $ - $ 1,140,863 Income producing - commercial real estate 2,424,180 22,763 14,638 - 2,461,581 Owner occupied - commercial real estate 572,598 10,499 1,261 - 584,358 Real estate mortgage – residential 149,181 694 254 - 150,129 Construction - commercial and residential 938,148 3,770 5,413 - 947,331 Home equity 108,954 1,622 121 - 110,697 Other consumer 8,467 3 - - 8,470 Total $ 5,313,636 $ 57,193 $ 32,600 $ - $ 5,403,429 December 31, 2015 Commercial $ 1,021,427 $ 17,822 $ 13,008 $ - $ 1,052,257 Income producing - commercial real estate 2,096,032 13,328 6,118 - 2,115,478 Owner occupied - commercial real estate 488,496 7,854 1,753 - 498,103 Real estate mortgage – residential 146,651 714 - - 147,365 Construction - commercial and residential 1,049,926 4,996 10,454 - 1,065,376 Home equity 110,870 1,854 161 - 112,885 Other consumer 6,877 5 22 - 6,904 Total $ 4,920,279 $ 46,573 $ 31,516 $ - $ 4,998,368 June 30, 2015 Commercial $ 920,429 $ 22,111 $ 17,966 $ - $ 960,506 Investment - commercial real estate 1,837,021 24,191 2,371 - 1,863,583 Owner occupied - commercial real estate 487,922 8,085 1,827 - 497,834 Real estate mortgage – residential 149,101 741 - - 149,842 Construction - commercial and residential 937,069 791 17,891 - 955,751 Home equity 115,945 1,712 887 - 118,544 Other consumer 4,819 - 18 - 4,837 Total $ 4,452,306 $ 57,631 $ 40,960 $ - $ 4,550,897 Nonaccrual and Past Due Loans Loans are considered past due if the required principal and interest payments have not been received as of the date such payments were due. Loans are placed on nonaccrual status when, in management’s opinion, the borrower may be unable to meet payment obligations as they become due, as well as when required by regulatory provisions. Loans may be placed on nonaccrual status regardless of whether or not such loans are considered past due. When interest accrual is discontinued, all unpaid accrued interest is reversed. Interest income is subsequently recognized only to the extent cash payments are received in excess of principal due. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. 25 Table Of Contents The following table presents, by class of loan, information related to nonaccrual loans as of the periods ended June 30, 2016, December 31, 2015 and June 30, 2015. (dollars in thousands) June 30, 2016 December 31, 2015 June 30, 2015 Commercial $ 3,775 $ 4,940 $ 9,684 Income producing - commercial real estate 10,234 5,961 2,062 Owner occupied - commercial real estate 1,261 1,268 1,297 Real estate mortgage - residential 576 329 338 Construction - commercial and residential 5,413 557 585 Home equity 121 161 887 Other consumer - 23 18 Total nonaccrual loans (1)(2) $ 21,380 $ 13,239 $ 14,871 Excludes troubled debt restructurings (“TDRs”) that were performing under their restructured terms totaling $7.3 million at June 30, 2016, $11.8 million at December 31, 2015 and $13.7 million at June 30, 2015. Gross interest income of $687 thousand would have been recorded for the six months ended June 30, 2016 if nonaccrual loans shown above had been current and in accordance with their original terms, while interest actually recorded on such loans was $174 thousand. See Note 1 to the Consolidated Financial Statements for a description of the Company’s policy for placing loans on nonaccrualstatus. The following table presents, by class of loan, an aging analysis and the recorded investments in loans past due as of June 30, 2016 and December 31, 2015. (dollars in thousands) Loans 30-59 Days Past Due Loans 60-89 Days Past Due Loans 90 Days or More Past Due Total Past Due Loans Current Loans Total Recorded Investment in Loans June 30, 2016 Commercial $ 2,074 $ 577 $ 3,775 $ 6,426 $ 1,134,437 $ 1,140,863 Income producing - commercial real estate - 14,758 10,234 24,992 2,436,589 2,461,581 Owner occupied - commercial real estate 1,744 1,233 1,261 4,238 580,120 584,358 Real estate mortgage – residential 2,547 - 576 3,123 147,006 150,129 Construction - commercial and residential - 4,227 5,413 9,640 937,691 947,331 Home equity 189 620 121 930 109,767 110,697 Other consumer 19 130 - 149 8,321 8,470 Total $ 6,573 $ 21,545 $ 21,380 $ 49,498 $ 5,353,931 $ 5,403,429 December 31, 2015 Commercial $ 4,130 $ 1,364 $ 4,940 $ 10,434 $ 1,041,823 $ 1,052,257 Income producing - commercial real estate 2,841 - 5,961 8,802 2,106,676 2,115,478 Owner occupied - commercial real estate 3,189 902 1,268 5,359 492,744 498,103 Real estate mortgage – residential - - 329 329 147,036 147,365 Construction - commercial and residential - 5,020 557 5,577 1,059,799 1,065,376 Home equity - 77 161 238 112,647 112,885 Other consumer 56 60 23 139 6,765 6,904 Total $ 10,216 $ 7,423 $ 13,239 $ 30,878 $ 4,967,490 $ 4,998,368 Impaired Loans Loans are considered impaired when, based on current information and events, it is probable the Company will be unable to collect all amounts due in accordance with the original contractual terms of the loan agreement, including scheduled principal and interest payments. Impairment is evaluated in total for smaller-balance loans of a similar nature and on an individual loan basis for other loans. If a loan is impaired, a specific valuation allowance is allocated, if necessary, so that the loan is reported net, at the present value of estimated future cash flows using the loan’s existing rate or at the fair value of collateral if repayment is expected solely from the collateral. Interest payments on impaired loans are typically applied to principal unless collectability of the principal amount is reasonably assured, in which case interest is recognized on a cash basis. Impaired loans, or portions thereof, are charged-off when deemed uncollectible. 26 Table Of Contents The following table presents, by class of loan, information related to impaired loans for the periods ended June 30, 2016, December 31, 2015 and June 30, 2015. Unpaid Contractual Recorded Investment Recorded Investment Total Average Recorded Investment Interest Income Recognized (dollars in thousands) Principal Balance With No Allowance With Allowance Recorded Investment Related Allowance Quarter To Date Year To Date Quarter To Date Year To Date June 30, 2016 Commercial $ 17,471 $ 150 $ 12,252 $ 12,402 $ 2,634 $ 12,782 $ 12,747 $ 42 $ 58 Income producing - commercial real estate 19,778 - 19,778 19,778 1,697 19,842 15,267 58 116 Owner occupied - commercial real estate 1,699 - 1,699 1,699 450 1,712 1,725 - - Real estate mortgage – residential 254 254 - 254 - 256 280 - - Construction - commercial and residential 5,413 4,871 542 5,413 350 5,418 7,096 - - Home equity 121 - 121 121 88 122 135 - - Other consumer - 7 - - Total $ 44,736 $ 5,275 $ 34,392 $ 39,667 $ 5,219 $ 40,132 $ 37,257 $ 100 $ 174 December 31, 2015 Commercial $ 16,123 $ 2,396 $ 10,283 $ 12,679 $ 3,478 $ 9,340 $ 9,973 $ 21 $ 69 Income producing - commercial real estate 6,811 1,190 4,928 6,118 1,033 10,675 10,294 95 354 Owner occupied - commercial real estate 1,753 946 807 1,753 400 1,772 1,810 - - Real estate mortgage – residential 329 329 - 329 - 331 336 - - Construction - commercial and residential 10,454 4,877 5,577 10,454 950 8,031 7,594 ) 205 Home equity 161 116 45 161 38 411 650 - - Other consumer 22 19 3 22 3 47 31 (1 ) 1 Total $ 35,653 $ 9,873 $ 21,643 $ 31,516 $ 5,902 $ 30,607 $ 30,688 $ 22 $ 629 June 30, 2015 Commercial $ $ $ 8,397 $ $ 4,066 $ 10,606 $ 11,396 $ 9 $ 9 Income producing - commercial real estate 1,140 491 9,914 10,107 36 71 Owner occupied - commercial real estate 829 386 1,849 1,862 - - Construction - commercial and residential 5,641 803 99 198 Home equity 887 117 770 887 293 888 1,058 - - Other consumer 18 18 - 18 - 14 29 1 1 Total $ $ 24,183 $ 16,777 $ $ 6,039 $ 30,767 $ 32,493 $ 145 $ 279 Modifications A modification of a loan constitutes a troubled debt restructuring (“TDR”) when a borrower is experiencing financial difficulty and the modification constitutes a concession. The Company offers various types of concessions when modifying a loan. Commercial and industrial loans modified in a TDR often involve temporary interest-only payments, term extensions, and converting revolving credit lines to term loans. Additional collateral, a co-borrower, or a guarantor is often requested. Commercial mortgage and construction loans modified in a TDR often involve reducing the interest rate for the remaining term of the loan, extending the maturity date at an interest rate lower than the current market rate for new debt with similar risk, or substituting or adding a new borrower or guarantor. Construction loans modified in a TDR may also involve extending the interest-only payment period. Loans modified in a TDR for the Company may have the financial effect of increasing the specific allowance associated with the loan. An allowance for impaired consumer and commercial loans that have been modified in a TDR is measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s observable market price, or the estimated fair value of the collateral, less any selling costs, if the loan is collateral dependent. Management exercises significant judgment in developing these estimates. 27 Table Of Contents The following table presents by class, the recorded investment of loans modified in TDRs held by the Company during the periods ended June 30, 2016 and December 31, 2015. Number of TDRs Performing TDRs Not Performing Total (dollars in thousands) Contracts to Modified Terms to Modified Terms TDRs June 30, 2016 Commercial 6 $ 1,751 $ 204 $ 1,955 Income producing - commercial real estate 2 5,140 - 5,140 Owner occupied - commercial real estate 1 438 - 438 Construction - commercial and residential 1 - 4,998 4,998 Total 10 $ 7,329 $ 5,202 $ 12,531 December 31, 2015 Commercial 4 $ 1,171 $ 211 $ 1,382 Income producing - commercial real estate 2 5,160 - 5,160 Owner occupied - commercial real estate 1 485 - 485 Construction - commercial and residential 1 5,020 - 5,020 Total 8 $ 11,836 $ 211 $ 12,047 During the first six months of 2016, there was one default on a $5.0 million restructured loan, as compared to the firstsix months of 2015, which had no defaults on restructured loans. A default is considered to have occurred once the TDR is past due 90 days or more or it has been placed on nonaccrual. There was one nonperforming TDR totaling $5.0 million reclassified to nonperforming loans during the six months ended June 30, 2016. There were no nonperforming TDRs reclassified to nonperforming loans during the six months ended June 30, 2015. Commercial and consumer loans modified in a TDR are closely monitored for delinquency as an early indicator of possible future default. If a loan modified in a TDR subsequently defaults, the Company evaluates the loan for possible further impairment. The allowance may be increased, adjustments may be made in the allocation of the allowance, or partial charge-offs may be taken to further write-down the carrying value of the loan. There were two loans totaling $590 thousand modified in a TDR during the three months ended June 30, 2016, as compared to the three months ended June 30, 2015 which had one loan modified in a TDR totaling $272 thousand. Note 6. Interest Rate Swap Derivatives The Company uses interest rate swap agreements to assist in its interest rate risk management. The Company’s objective in using interest rate derivatives is to add stability to interest expense and to manage its exposure to interest rate movements. To accomplish this objective, the Company entered into forward starting interest rate swaps in April 2015 as part of its interest rate risk management strategy intended to mitigate the potential risk of rising interest rates on the Bank’s cost of funds. The notional amounts of the interest rate swaps do not represent amounts exchanged by the counterparties, but rather, the notional amount is used to determine, along with other terms of the derivative, the amounts to be exchanged between the counterparties. The interest rate swaps are designated as cash flow hedges and involve the receipt of variable rate amounts from two counterparties in exchange for the Company making fixed payments beginning in April 2016. The Company is hedging its exposure to the variability in potential future interest rate conditions on existing financial instruments. As of June 30, 2016, the Company had three forward starting interest rate swap transactions outstanding that had a notional amount of $250.0 million associated with the Company’s variable rate deposits. The net unrealized loss before income tax on the swaps was $11.2 million at June 30, 2016 and $1.4 million at December 31, 2015. The unrealized loss is due to the increase in expected spreads between short and longer term interest rates between the date the forward starting swap was entered into and June 30, 2016. For derivatives designated as cash flow hedges, the effective portion of changes in the fair value of the derivative is initially reported in other comprehensive income (outside of earnings), net of tax, and subsequently reclassified to earnings when the hedged transaction affects earnings, and the ineffective portion of changes in the fair value of the derivative is recognized directly in earnings. The Company assesses the effectiveness of each hedging relationship by comparing the changes in cash flows of the derivative hedging instrument with the changes in cash flows of the designated hedged transactions. The Company recognizedan immaterial amount in earnings due tohedge ineffectiveness during the six month period ended June 30, 2016. The Company did not recognize any hedge ineffectiveness in earnings during the period ended June 30, 2015. 28 Table Of Contents Amounts reported in accumulated other comprehensive income related to derivatives will be reclassified to interest income/expense as interest payments are made/received on the Company’s variable-rate assets/liabilities. During the quarter ended June 30, 2016, the Company reclassified $742 thousand related to derivatives from accumulated other comprehensive income to interest expense. During the next twelve months, the Company estimates (based on interest rates as of June 30, 2016) that $3.1 million will be reclassified as an increase in interest expense. The Company is exposed to credit risk in the event of nonperformance by the interest rate swap counterparty. The Company minimizes this risk by entering into derivative contracts with only large, stable financial institutions, and the Company has not experienced, and does not expect, any losses from counterparty nonperformance on the interest rate swaps. The Company monitors counterparty risk in accordance with the provisions of ASC Topic 815, “Derivatives and Hedging.” In addition, the interest rate swap agreements contain language outlining collateral-pledging requirements for each counterparty. Collateral must be posted when the market value exceeds certain threshold limits. The interest rate swap agreements detail: the requirement that collateral be posted when the market value exceeds certain threshold limits associated with the secured party’s exposure; that if the Company defaults on any of its indebtedness (including default where repayment of the indebtedness has not been accelerated by the lender), then the Company could also be declared in default on its derivative obligations; and that if the Company fails to maintain its status as a well/adequate capitalized institution then the counterparty could terminate the derivative positions and the Company would be required to settle its obligations under the agreements. As of June 30, 2016, the aggregate fair value of all derivative contracts with credit risk contingent features (i.e., those containing collateral posting or termination provisions based on our capital status) that were in a net liability position totaled $11.2 million. As of June 30, 2016, the Company has minimum collateral posting thresholds with certain of its derivative counterparties and has posted collateral of $11.7 million against its obligations under these agreements. If the Company had breached any of these provisions at June 30, 2016, it could have been required to settle its obligations under the agreements at the termination value. The table below identifies the balance sheet category and fair values of the Company’s derivative instruments (all of which aredesignated as cash flow hedges) as of June 30, 2016 and December 31, 2015. Swap Notional Fair Balance Sheet Pay June 30, 2016 Number Amount Value Category Receive Rate Rate Maturity (dollars in thousands) Interest rate swap (1 ) $ 75,000 $ ) Other Liabilities 1 month USD-LIBOR-BBA w/ -1 day lookback +10 basis points % March 31, 2020 Interest rate swap (2 ) 100,000 ) Other Liabilities Federal Funds Effective Rate +10 basis points % April 15, 2021 Interest rate swap (3 ) 75,000 ) Other Liabilities 1 month USD-LIBOR-BBA w/ -1 day lookback +10 basis points % March 31, 2022 Swap Notional Fair Balance Sheet Pay December 31, 2015 Number Amount Value Category Receive Rate Rate Maturity (dollars in thousands) Interest rate swap (1 ) $ 75,000 $ ) Other Liabilities 1 month USD-LIBOR-BBA w/ -1 day lookback +10 basis points % March 31, 2020 Interest rate swap (2 ) 100,000 ) Other Liabilities Federal Funds Effective Rate +10 basis points % April 15, 2021 Interest rate swap (3 ) 75,000 ) Other Liabilities 1 month USD-LIBOR-BBA w/ -1 day lookback +10 basis points % March 31, 2022 29 Table Of Contents The table below presents the pre-tax net gains (losses) of the Company’s cash flow hedges for the six months ended June 30, 2016 and for the year ended December 31, 2015. Six Months Ended June 30, 2016 Effective Portion Ineffective Portion Reclassified from AOCI Recognized in Income Amount of into income on Derivatives Swap Pre-tax gain (loss) Amount of Amount of Number Recognized in OCI Category Gain (Loss) Category Gain (Loss) (dollars in thousands) Interest rate swap (1 ) $ ) Interest Expense $ ) Other Expense $ (2 ) Interest rate swap (2 ) ) Interest Expense ) Other Expense - Interest rate swap (3 ) ) Interest Expense ) Other Expense (2 ) Year Ended December 31, 2015 Effective Portion Ineffective Portion Reclassified from AOCI Recognized in Income Amount of into income on Derivatives Swap Pre-tax gain (loss) Amount of Amount of Number Recognized in OCI Category Gain (Loss) Category Gain (Loss) (dollars in thousands) Interest rate swap (1 ) $ ) $ - $ - Interest rate swap (2 ) ) - - Interest rate swap (3 ) ) - - Note 7 . Other Real Estate Owned The activity within Other Real Estate Owned (“OREO”) for the six and three months ended June 30, 2016 and 2015 is presented in the table below. There were no residential real estate loans in the process of foreclosure as of June 30, 2016. For the six and threemonths ended June 30, 2016, proceeds on sales of OREO were $3.1 million and $490 thousand, respectively. The net gain on sale was $563 thousand for the six months ended June 30, 2016. There was a loss of $10 thousand on the sale of one OREO property during the three months ended June 30, 2016 and a gain of $573 thousand resulting from the sale of one OREO property during the first quarter of 2016. Six Months Ended Three Months Ended (dollars in thousands) June 30, 2016 June 30, 2015 June 30, 2016 June 30, 2015 Balance beginning of period $ 5,852 $ 13,224 $ 3,846 $ 12,338 Real estate acquired from borrowers - 1,500 - 1,500 Valuation allowance ) ) ) - Properties sold ) Balance end of period $ 3,152 $ 10,715 $ 3,152 $ 10,715 Note 8. Long-Term Borrowings ASU 2015-03, “Interest—Imputation of Interest (Subtopic 835-30): Simplifying the Presentation of Debt Issuance Costs” simplifies the presentation of debt issuance costs by requiring that debt issuance costs be presented in the balance sheet as a direct deduction from the carrying amount of debt liability, consistent with debt discounts or premiums. The Company adopted ASU 2015-03 as of the end of its fiscal year 2015, and applied its provisions retrospectively. 30 Table Of Contents The following table presents information related to the Company’s long-term borrowings for the periods ended June 30, 2016, December 31, 2015 and June 30, 2015. (dollars in thousands) June 30, 2016 December 31, 2015 June 30, 2015 Subordinated Notes, 5.75% $ 70,000 $ 70,000 $ 70,000 Subordinated Notes, 8.5% - - 4,050 Less: debt issurance costs ) ) ) Long-term borrowings $ 68,989 $ 68,928 $ 72,916 On August 5, 2014, the Company completed the sale of $70.0 million of its 5.75% subordinated notes, due September 1, 2024 (the “Notes”). The Notes were offered to the public at par and qualify as Tier 2 capital for regulatory purposes to the fullest extent permitted under the Basel III Rule capital requirements. The net proceeds were approximately $68.8 million, which includes $1.2 million in deferred financing costs which is being amortized over the life of the Notes. During 2015, the Company redeemed the remaining balance of $9.3 million of subordinated notes, with an interest rate of 8.50%, due 2021. These notes totaled $4.05 million at June 30, 2015. Note 9 . Net Income per Common Share The calculation of net income per common share for the six and three months ended June 30, 2016 and 2015 was as follows. Six Months Ended June 30, Three Months Ended June 30, (dollars and shares in thousands, except per share data) Basic: Net income available to common shareholders $ 47,467 $ 39,997 $ 24,145 $ 20,759 Average common shares outstanding Basic net income per common share $ 1.41 $ 1.24 $ 0.72 $ 0.62 Diluted: Net income available to common shareholders $ 47,467 $ 39,997 $ 24,145 $ 20,759 Average common shares outstanding Adjustment for common share equivalents Average common shares outstanding-diluted Diluted net income per common share $ 1.39 $ 1.22 $ 0.71 $ 0.61 Anti-dilutive shares 6.5 13.0 6.5 13.0 Note 10 . Stock- Based Compensation The Company maintains the 2016 Stock Plan (“2016 Plan”), the 2006 Stock Plan (“2006 Plan”) and the 2011 Employee Stock Purchase Plan (“2011 ESPP”). In connection with the acquisition of Fidelity, the Company assumed the Fidelity 2004 Long Term Incentive Plan and the 2005 Long Term Incentive Plan (the “Fidelity Plans”). In connection with the acquisition of Virginia Heritage, the Company assumed the Virginia Heritage 2006 Stock Option Plan and the 2010 Long Term Incentive Plan (the “Virginia Heritage Plans”). No additional options may be granted under the 2006 Plan, the Fidelity Plans or the Virginia Heritage Plans. The Company adopted the 2016 Plan upon approval by the shareholders at the 2016 Annual Meeting held on May 12, 2016. The 2016 Plan provides directors and selected employees of the Bank, the Company and their affiliates with the opportunity to acquire shares of stock, through awards of options, time vested restricted stock, performance-based restricted stock and stock appreciation rights. Under the 2016 Plan, 1,000,000 shares of common stock are reserved for issuance. A registration statement for such was filed June 6, 2016. 31 Table Of Contents For awards that are service based, compensation expense is being recognized over the service (vesting) period based on fair value, which for stock option grants is computed using the Black-Scholes model, and for restricted stock awards is based on the average of the high and low stock price of the Company’s shares on the date of grant. For awards that are performance-based, compensation expense is recorded based on the probability of achievement of the goals underlying the grant. In February 2016, the Company awarded 80,365 shares of time vested restricted stock to senior officers, and certain employees. The shares vest in three substantially equal installments beginning on the first anniversary of the date of grant. In February 2016 the Company awarded senior officers a targeted number of 34,957 performance vested restricted stock units (PRSU’s). PRSU’s are subject to the satisfaction of certain performance conditions based on the achievement of pre-established average targets for earnings per share growth, total shareholder return and return on average assets over or at the end of a three-year vesting period (2016-2018). In March 2016, the Company awarded 24,410 shares of time vested restricted stock to directors. The shares vest in three substantially equal installments beginning on the first anniversary of the date of grant. In May 2016, the Company awarded incentive stock options to purchase 1,500 shares which have a ten-year term and vest in four equal installments beginning on the first anniversary of the date of grant. Below is a summary of changes in stock option shares pursuant to our equity compensation plans for the six months ended June 30, 2016 and 2015. The information excludes restricted stock units and awards. Six Months Ended June 30, Shares Weighted- Average Exercise Price Shares Weighted- Average Exercise Price Beginning balance 298,740 $ 759,683 $ Issued 1,500 - - Exercised ) ) Forfeited ) ) Expired ) ) Ending balance 270,434 $ 380,074 $ 32 Table Of Contents The following summarizes information about stock options outstanding at June 30, 2016. The information excludes restricted stock units and awards. Weighted-Average Outstanding: Stock Options Weighted-Average Remaining Range of Exercise Prices Outstanding Exercise Price Contractual Life $ $9.21 $ $ $15.47 $ $22.66 $ $49.50 $ The fair value of each stock option grant is estimated on the date of grant using the Black-Scholes option pricing model with the assumptions as shown in the table below used for grants during the years ended December 31, 2015 and 2014. Exercisable: Stock Options Weighted-Average Range of Exercise Prices Exercisable Exercise Price $ 5.76 $ $ 9.22 $ 15.48 $ 22.67 $ The expected lives are based on the “simplified” method allowed by ASC Topic 718 “Compensation ,” whereby the expected term is equal to the midpoint between the vesting period and the contractual term of the award. The total intrinsic value of outstanding stock options was $10.1 million at June 30, 2016. The total intrinsic value of stock options exercised during the six months ended June 30, 2016 and 2015 was $791 thousand and $8.2 million, respectively. The total fair value of stock options vested was $40 thousand and $82 thousand for the six months ended June 30, 2016 and 2015, respectively. Unrecognized stock-based compensation expense related to stock options totaled $132 thousand at June 30, 2016. At such date, the weighted-average period over which this unrecognized stock option expense is expected to be recognized was 3.03 years. 33 Table Of Contents The Company has unvested restricted stock awards and PRSU grants of 303,612 shares under the 2006 Plan at June 30, 2016. Unrecognized stock based compensation expense related to restricted stock awards totaled $8.4 million at June 30, 2016. At such date, the weighted-average period over which this unrecognized expense was expected to be recognized was 1.88 years. The following table summarizes the unvested restricted stock awards at June 30, 2016 and 2015. Six Months Ended June 30, Shares Weighted- Average Grant Date Fair Value Shares Weighted- Average Grant Date Fair Value Unvested at beginning 369,093 $ 509,336 $ Issued 139,732 78,070 Forfeited ) ) Vested ) ) Unvested at end 303,612 $ 391,844 $ Approved by shareholders in May 2011, the 2011 ESPP reserved 550,000 shares of common stock (as adjusted for stock dividends) for issuance to employees. Whole shares are sold to participants in the plan at 85% of the lower of the stock price at the beginning or end of each quarterly offering period. The 2011 ESPP is available to all eligible employees who have completed at least one year of continuous employment, work at least 20 hours per week and at least five months a year. Participants may contribute a minimum of $10 per pay period to a maximum of $6,250 per offering period or $25,000 annually (not to exceed more than 10% of compensation per pay period). At June 30, 2016, the 2011 ESPP had 425,573 shares remaining for issuance. Included in salaries and employee benefits the Company recognized $3.3 million and $2.4 million in stock-based compensation expense for the six months ended June 30, 2016 and 2015, respectively. Stock-based compensation expense is recognized ratably over the requisite service period for all awards. 34 Table Of Contents Note Other Comprehensive Income The following table presents the components of other comprehensive (loss) income for the three and six months ended June 30, 2016 and 2015. (dollars in thousands) Before Tax Tax Effect Net of Tax Three Months Ended June 30, 2016 Net unrealized gain on securities available-for-sale $ 2,395 $ 958 $ 1,437 Less: Reclassification adjustment for net gains included in net income ) ) ) Total unrealized gain 1,897 759 1,138 Net unrealized loss on derivatives ) ) ) Less: Reclassification adjustment for losses included in net income 742 297 445 Total unrealized loss ) ) ) Other Comprehensive Loss $ ) $ ) $ ) Three Months Ended June 30, 2015 Net unrealized loss on securities available-for-sale $ ) $ ) $ ) Net unrealized gain on derivatives 3,181 1,272 1,909 Less: Reclassification adjustment for net gains included in net income - - - Other Comprehensive Loss $ ) $ ) $ ) Six Months Ended June 30, 2016 Net unrealized gain on securities available-for-sale $ 8,358 $ 3,343 $ 5,015 Less: Reclassification adjustment for net gains included in net income ) ) ) Total unrealized gain 7,236 2,894 4,342 Net unrealized loss on derivatives ) ) ) Less: Reclassification adjustment for losses included in net income 742 297 445 Total unrealized loss ) ) ) Other Comprehensive Loss $ ) $ ) $ ) Six Months Ended June 30, 2015 Net unrealized loss on securities available-for-sale $ ) $ ) $ ) Net unrealized gain on derivatives 3,181 1,272 1,909 Less: Reclassification adjustment for net gains included in net income ) ) ) Other Comprehensive Income $ 830 $ 331 $ 499 35 Table Of Contents The following table presents the changes in each component of accumulated other comprehensive income (loss), net of tax, for the three and six months ended June 30, 2016 and 2015. Accumulated Other Securities Comprehensive (dollars in thousands) Available For Sale Derivatives (Loss) Income Three Months Ended June 30, 2016 Balance at Beginning of Period $ 4,245 $ ) $ ) Other comprehensive income (loss) before reclassifications 1,437 ) ) Amounts reclassified from accumulated other comprehensive income ) 445 146 Net other comprehensive income (loss) during period 1,138 ) ) Balance at End of Period $ 5,383 $ ) $ ) Three Months Ended June 30, 2015 Balance at Beginning of Period $ 3,280 $ - $ 3,280 Other comprehensive (loss) income before reclassifications ) 1,909 ) Amounts reclassified from accumulated other comprehensive income - - - Net other comprehensive (loss) income during period ) 1,909 ) Balance at End of Period $ 1,237 $ 1,909 $ 3,146 Six Months Ended June 30, 2016 Balance at Beginning of Period $ 1,041 $ ) $ 191 Other comprehensive income (loss) before reclassifications 5,015 ) ) Amounts reclassified from accumulated other comprehensive income ) 445 ) Net other comprehensive income (loss) during period 4,342 ) ) Balance at End of Period $ 5,383 $ ) $ ) Six Months Ended June 30, 2015 Balance at Beginning of Period $ 2,647 $ - $ 2,647 Other comprehensive (loss) income before reclassifications ) 1,909 1,797 Amounts reclassified from accumulated other comprehensive income ) - ) Net other comprehensive (loss) income during period ) 1,909 499 Balance at End of Period $ 1,237 $ 1,909 $ 3,146 The following table presents the amounts reclassified out of each component of accumulated other comprehensive income (loss) for the three and six months ended June 30, 2016 and 2015. Details about Accumulated Other Comprehensive Income Components (dollars in thousands) Amount Reclassified from Accumulated Other Comprehensive (Loss) Income Affected Line Item in the Statement Where Net Income is Presented Three Months Ended June 30, Realized gain on sale of investment securities $ 498 $ - Gain on sale of investment securities Interest expense derivative deposits ) - Interest expense on deposits Interest expense derivative borrowings ) - Interest expense on short-tem borrowings 98 - Tax expense Total Reclassifications for the Period $ ) $ - Net Income Details about Accumulated Other Comprehensive Income Components (dollars in thousands) Amount Reclassified from Accumulated Other Comprehensive (Loss) Income Affected Line Item in the Statement Where Net Income is Presented Six Months Ended June 30, Realized gain on sale of investment securities $ 1,122 $ 2,164 Gain on sale of investment securities Interest expense derivative deposits ) - Interest expense on deposits Interest expense derivative borrowings ) - Interest expense on short-tem borrowings ) ) Tax expense Total Reclassifications for the Period $ 228 $ 1,298 Net Income 36 Table Of Contents Note 12 . Fair Value Measurements The fair value of an asset or liability is the price that would be received to sell that asset or paid to transfer that liability in an orderly transaction occurring in the principal market (or most advantageous market in the absence of a principal market) for such asset or liability. In estimating fair value, the Company utilizes valuation techniques that are consistent with the market approach, the income approach and/or the cost approach. Such valuation techniques are consistently applied. Inputs to valuation techniques include the assumptions that market participants would use in pricing an asset or liability. ASC Topic820, “Fair Value Measurements and Disclosures,” establishes a fair value hierarchy for valuation inputs that gives the highest priority to quoted prices in active markets for identical assets or liabilities and the lowest priority to unobservable inputs. The fair value hierarchy is as follows: Level 1 Quoted prices in active exchange markets for identical assets or liabilities; also includes certain U.S. Treasury and other U.S. Government and agency securities actively traded in over-the-counter markets. Level 2 Observable inputs other than Level 1 including quoted prices for similar assets or liabilities, quoted prices in less active markets, or other observable inputs that can be corroborated by observable market data; also includes derivative contracts whose value is determined using a pricing model with observable market inputs or can be derived principally from or corroborated by observable market data.This category generally includes certain U.S. Government and agency securities, corporate debt securities, derivative instruments, and residential mortgage loans held for sale. Level 3 Unobservable inputs supported by little or no market activity for financial instruments whose value is determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant management judgment or estimation; also includes observable inputs for single dealer nonbinding quotes not corroborated by observable market data. This category generally includes certain private equity investments, retained interests from securitizations, and certain collateralized debt obligations. 37 Table Of Contents Assets and Liabilities Recorded a t Fair Value on a Recurring Basis The table below presents the recorded amount of assets and liabilities measured at fair value on a recurring basis as of June 30, 2016 and December 31, 2015. (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) June 30, 2016 Assets: Investment securities available for sale: U. S. agency securities $ - $ 38,701 $ - $ 38,701 Residential mortgage backed securities - 260,884 - 260,884 Municipal bonds - 104,622 - 104,622 Corporate bonds - 4,969 - 4,969 Other equity investments 117 - 219 336 Loans held for sale - 59,323 - 59,323 Mortgage banking derivatives - - 519 519 Total assets measured at fair value on a recurring basis as of June 30, 2016 $ 117 $ 468,499 $ 738 $ 469,354 Liabilities: Mortgage banking derivatives $ - $ - $ 693 $ 693 Interest rate swap derivatives - 11,177 - 11,177 Total liabilities measured at fair value on a recurring basis as of June 30, 2016 $ - $ 11,177 $ 693 $ 11,870 December 31, 2015 Assets: Investment securities available for sale: U. S. agency securities $ - $ 56,975 $ - $ 56,975 Residential mortgage backed securities - 297,241 - 297,241 Municipal bonds - 118,381 - 118,381 Corporate bonds - 14,938 - 14,938 Other equity investments 115 - 219 334 Loans held for sale - 47,492 - 47,492 Mortgage banking derivatives - - 24 24 Total assets measured at fair value on a recurring basis as of December 31, 2015 $ 115 $ 535,027 $ 243 $ 535,385 Liabilities: Mortgage banking derivatives $ - $ - $ 30 $ 30 Interest rate swap derivatives - 1,417 - 1,417 Total liabilities measured at fair value on a recurring basis as of December 31, 2015 $ - $ 1,417 $ 30 $ 1,447 Investment Securities Available-for-Sale Investment securities available-for-sale are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted prices, if available. If quoted prices are not available, fair value is measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. Level 1 securities include those traded on an active exchange such as the New York Stock Exchange, Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds. Level 2 securities include U.S. agency debt securities, mortgage backed securities issued by Government Sponsored Entities (“GSEs”) and municipal bonds. Securities classified as Level 3 include securities in less liquid markets, the carrying amount approximate the fair value. 38 Table Of Contents Loans held for sale : Loans held for sale are carried at the fair value. Fair value is derived from secondary market quotations for similar instruments. Gains and losses on sales of these loans are recorded as a component of noninterest income in the Consolidated Statements of Operations. As such, the Company classifies loans subjected to fair value adjustments as Level 2 valuation. Interest rate swap derivatives: These derivative instruments consist of forward starting interest rate swap agreements, which are accounted for as cash flow hedges. The Company's derivative position is classified within Level 2 of the fair value hierarchy and is valued using models generally accepted in the financial services industry and that use actively quoted or observable market input values from external market data providers and/or non-binding broker-dealer quotations. The fair value of the derivatives is determined using discounted cash flow models. These models’ key assumptions include the contractual terms of the respective contract along with significant observable inputs, including interest rates, yield curves, nonperformance risk and volatility. Derivative contracts are executed with a Credit Support Annex, which is a bilateral ratings-sensitive agreement that requires collateral postings when the market value exceeds certain threshold limits. These agreements protect the interests of the Company and its counterparties should either party suffer a credit rating deterioration. The Company relies on a third-party pricing service to value its mortgage banking derivative financial assets and liabilities, which the Company classifies as a Level 3 valuation. The external valuation model to estimate the fair value of its interest rate lock commitments to originate residential mortgage loans held for sale includes grouping the interest rate lock commitments by interest rate and terms, applying an estimated pull-through rate based on historical experience, and then multiplying by quoted investor prices determined to be reasonably applicable to the loan commitment groups based on interest rate, terms, and rate lock expiration dates of the loan commitment groups. The Company also relies on an external valuation model to estimate the fair value of its forward commitments to sell residential mortgage loans (i.e., an estimate of what the Company would receive or pay to terminate the forward delivery contract based on market prices for similar financial instruments), which includes matching specific terms and maturities of the forward commitments against applicable investor pricing. The following is a reconciliation of activity for assets and liabilities measured at fair value based on Significant Other Unobservable Inputs (Level 3): Other Equity Mortgage Banking (dollars in thousands) Investments Derivatives Total Assets: Beginning balance at January 1, 2016 $ 219 $ 24 $ 243 Realized gain (loss) included in earnings - net mortgage banking derivatives - 495 495 Principal redemption - - - Ending balance at June 30, 2016 $ 219 $ 519 $ 738 Liabilities: Beginning balance at January 1, 2016 $ - $ 30 $ 30 Realized (gain) loss included in earnings - net mortgage banking derivatives - 663 663 Principal redemption - - - Ending balance at June 30, 2016 $ - $ 693 $ 693 Other Equity Mortgage Banking (dollars in thousands) Investments Derivatives Total Assets: Beginning balance at January 1, 2015 $ 219 $ 146 $ 365 Realized gain (loss) included in earnings - net mortgage banking derivatives - ) ) Principal redemption - - - Ending balance at December 31, 2015 $ 219 $ 24 $ 243 Liabilities: Beginning balance at January 1, 2015 $ - $ 250 $ 250 Realized (gain) loss included in earnings - net mortgage banking derivatives - ) ) Principal redemption - - - Ending balance at December 31, 2015 $ - $ 30 $ 30 The other equity securities classified as Level 3 consist of equity investments in the form of common stock of two local banking companies which are not publicly traded, and for which the carrying amount approximates fair value. 39 Table Of Contents Assets and Liabilities Recorded at Fair Value on a Nonrecurring Basis The Company measures certain assets at fair value on a nonrecurring basis and the following is a general description of the methods used to value such assets. Impaired loans : The Company considers a loan impaired when it is probable that the Company will be unable to collect all amounts due according to the original contractual terms of the note agreement, including both principal and interest. Management has determined that nonaccrual loans and loans that have had their terms restructured in a troubled debt restructuring meet this impaired loan definition. For individually evaluated impaired loans, the amount of impairment is based upon the present value of expected future cash flows discounted at the loan’s effective interest rate or the estimated fair value of the underlying collateral for collateral-dependent loans, which the Company classifies as a Level 3 valuation. 40 Table Of Contents Other real estate owned : Other real estate owned is initially recorded at fair value less estimated selling costs. Fair value is based upon independent market prices, appraised values of the collateral or management’s estimation of the value of the collateral, which the Company classifies as a Level 3 valuation. Assets measured at fair value on a nonrecurring basis are included in the table below: (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) June 30, 2016 Impaired loans: Commercial $ - $ - $ $ 9,768 Income producing - commercial real estate - - 18,081 Owner occupied - commercial real estate - - 1,249 Real estate mortgage - residential - - 254 Construction - commercial and residential - - 5,063 5,063 Home equity - - 33 33 Other consumer - Other real estate owned - - 3,152 Total assets measured at fair value on a nonrecurring basis as of June 30, 2016 $ - $ - $ $ 37,600 (dollars in thousands) Quoted Prices (Level 1) Significant Other Observable Inputs (Level 2) Significant Other Unobservable Inputs (Level 3) Total (Fair Value) December 31, 2015 Impaired loans: Commercial $ - $ - $ $ 9,201 Income producing - commercial real estate - - 5,085 5,085 Owner occupied - commercial real estate - - 1,353 Real estate mortgage - residential - - 329 329 Construction - commercial and residential - - 9,504 9,504 Home equity - - 123 123 Other consumer - - 19 19 Other real estate owned - - 5,852 Total assets measured at fair value on a nonrecurring basis as of December 31, 2015 $ - $ - $ $ 31,466 Loans The Company does not record loans at fair value on a recurring basis; however, from time to time, a loan is considered impaired and an allowance for loan loss is established. Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan are considered impaired. Once a loan is identified as individually impaired, management measures impairment in accordance with ASC Topic 310, “Receivables.” The fair value of impaired loans is estimated using one of several methods, including the collateral value, market value of similar debt, enterprise value, liquidation value and discounted cash flows. Those impaired loans not requiring a specific allowance represent loans for which the fair value of expected repayments or collateral exceed the recorded investment in such loans. At June 30, 2016, substantially all of the totally impaired loans were evaluated based upon the fair value of the collateral. In accordance with ASC Topic 820, impaired loans where an allowance is established based on the fair value of collateral require classification in the fair value hierarchy. When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the loan as nonrecurring Level 2. When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the loan as nonrecurring Level 3. 41 Table Of Contents Fair Value of Financial Instruments The Company discloses fair value information about financial instruments for which it is practicable to estimate the value, whether or not such financial instruments are recognized on the balance sheet. Fair value is the amount at which a financial instrument could be exchanged in a current transaction between willing parties, other than in a forced sale or liquidation, and is best evidenced by quoted market price, if one exists. Quoted market prices, if available, are shown as estimates of fair value. Because no quoted market prices exist for a portion of the Company’s financial instruments, the fair value of such instruments has been derived based on management’s assumptions with respect to future economic conditions, the amount and timing of future cash flows and estimated discount rates. Different assumptions could significantly affect these estimates. Accordingly, the net realizable value could be materially different from the estimates presented below. In addition, the estimates are only indicative of individual financial instrument values and should not be considered an indication of the fair value of the Company taken as a whole. The following methods and assumptions were used to estimate the fair value of each category of financial instrument for which it is practicable to estimate value: Cash due from banks and federal funds sold: For cash and due from banks and federal funds sold the carrying amount approximates fair value. Interest bearing deposits with other banks: Values are estimated by discounting the future cash flows using the current rates at which similar deposits would be earning. Investment securities: For these instruments, fair values are based upon quoted prices, if available. If quoted prices are not available, fair value is measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. Federal Reserve and Federal Home Loan Bank stock: The carrying amount approximate the fair values at the reporting date. Loans held for sale: The fair value of loans held for sale is the carrying value and isbased on commitments outstanding from investors as well as what secondary markets are currently offering for portfolios with similar characteristics for residential mortgage loans held for sale since such loans are typically committed to be sold (servicing released) at a profit. Loans: For variable rate loans that re-price on a scheduled basis, fair values are based on carrying values. The fair value of the remaining loans are estimated by discounting the estimated future cash flows using the current interest rate at which similar loans would be made to borrowers with similar credit ratings and for the same remaining term. Bank owned life insurance: The fair value of bank owned life insurance is the current cash surrender value, which is the carrying value. Annuity investment : The fair value of the annuity investments is the carrying amount at the reporting date. Mortgage banking derivatives : The Company enters into interest rate lock commitments (IRLCs) with prospective residential mortgage borrowers. These commitments are carried at fair value based on the fair value of the underlying mortgage loans which are based on market data. These commitments are classified as Level 3 in the fair value disclosures, as the valuations are based on market unobservable inputs. The Company hedges the risk of the overall change in the fair value of loan commitments to borrowers by selling forward contracts on securities of GSEs. These forward settling contracts are classified as Level 3, as valuations are based on market unobservable inputs. See Note 4 of the Consolidated Financial Statements for additional detail. 42 Table Of Contents Interest rate swap derivatives: These derivative instruments consist of forward starting interest rate swap agreements, which are accounted for as cash flow hedges. The Company's derivative position is classified within Level 2 of the fair value hierarchy and is valued using models generally accepted in the financial services industry and that use actively quoted or observable market input values from external market data providers and/or non-binding broker-dealer quotations. The fair value of the derivatives is determined using discounted cash flow models. These models’ key assumptions include the contractual terms of the respective contract along with significant observable inputs, including interest rates, yield curves, nonperformance risk and volatility. Derivative contracts are executed with a Credit Support Annex, which is a bilateral ratings-sensitive agreement that requires collateral postings when the market value exceeds certain threshold limits. These agreements protect the interests of the Company and its counterparties should either party suffer a credit rating deterioration. Noninterest bearing deposits: The fair value of these deposits is the amount payable on demand at the reporting date, since generally accepted accounting standards do not permit an assumption of core deposit value. Interest bearing deposits: The fair value of interest bearing transaction, savings, and money market deposits with no defined maturity is the amount payable on demand at the reporting date, since generally accepted accounting standards do not permit an assumption of core deposit value. Certificates of deposit: The fair value of certificates of deposit is estimated by discounting the future cash flows using the current rates at which similar deposits with remaining maturities would be accepted. Customer repurchase agreements: The carrying amount approximate the fair values at the reporting date. Borrowings: The carrying amount for variable rate borrowings approximate the fair values at the reporting date. The fair value of fixed rate FHLB advances and the subordinated notes are estimated by computing the discounted value of contractual cash flows payable at current interest rates for obligations with similar remaining terms. The fair value of variable rate FHLB advances is estimated to be carrying value since these liabilities are based on a spread to a current pricing index. Off-balance sheet items: Management has reviewed the unfunded portion of commitments to extend credit, as well as standby and other letters of credit, and has determined that the fair value of such instruments is equal to the fee, if any, collected and unamortized for the commitment made. 43 Table Of Contents The estimated fair values of the Company’s financial instruments at June 30, 2016 and December 31, 2015 are as follows: Fair Value Measurements Quoted Prices in Active Markets for Identical Assets or Liabilities Significant Other Observable Inputs Significant Unobservable Inputs (dollars in thousands) Carrying Value Fair Value (Level 1) (Level 2) (Level 3) June 30, 2016 Assets Cash and due from banks $ 11,013 $ 11,013 $ - $ 11,013 $ - Federal funds sold 5,444 - 5,444 - Interest bearing deposits with other banks - 230,041 - Investment securities 117 409,176 219 Federal Reserve and Federal Home Loan Bank stock - 19,864 - Loans held for sale - 59,323 - Loans - - Bank owned life insurance - 59,357 - Annuity investment - 11,934 - Mortgage banking derivatives - - 519 Interst rate swap derivatives - Liabilities Noninterest bearing deposits - 1,631,732 - Interest bearing deposits - 2,927,847 - Certificates of deposit - 776,949 - Customer repurchase agreements - 80,508 - Borrowings - 118,996 - Mortgage banking derivatives 693 693 - - 693 Interst rate swap derivatives - 11,177 - December 31, 2015 Assets Cash and due from banks $ 10,270 $ 10,270 $ - $ 10,270 $ - Federal funds sold 3,791 - 3,791 - Interest bearing deposits with other banks - 284,302 - Investment securities 115 487,535 219 Federal Reserve and Federal Home Loan Bank stock - 16,903 - Loans held for sale - 47,492 - Loans - - Bank owned life insurance - 58,682 - Annuity investment - 12,136 - Mortgage banking derivatives 24 24 - - 24 Interest rate swap derivatives - Liabilities Noninterest bearing deposits - 1,405,067 - Interest bearing deposits - 3,014,122 - Certificates of deposit - 736,973 - Customer repurchase agreements - 72,356 - Borrowings - 69,992 - Mortgage banking derivatives 30 30 - - 30 Interest rate swap derivatives - 1,417 - 44 Table Of Contents Note 13 . Supplemental Executive Retirement Plan The Bankmaintains theSupplemental Executive Retirement and Death Benefit Agreements (the “SERP Agreements”) with certain of the Bank’s executive officers other than Mr. Paul, which upon the executive’s retirement, will provide for a stated monthly payment for such executive’s lifetime, subject to certain death benefits described below. The retirement benefit is computed as a percentage of each executive’s projected average base salary over the five years preceding retirement, assuming retirement at age 67. The SERP Agreements provide that (a) the benefits vest ratably over six years of service to the Bank, with the executive receiving credit for years of service prior to entering into the SERP Agreement, (b) death, disability and change-in-control shall result in immediate vesting, and (c) the monthly amount will be reduced if retirement occurs earlier than age 67 for any reason other than death, disability or change-in-control. The SERP Agreements further provide for a death benefit in the event the retired executive dies prior to receiving 180 monthly installments, paid either in a lump sum payment or continued monthly installment payments, such that the executive’s beneficiary has received payment(s) sufficient to equate to a cumulative 180 monthly installments. The SERP Agreements are unfunded arrangements maintained primarily to provide supplemental retirement benefits and comply with Section 409A of the Internal Revenue Code. The Bank financed the retirement benefits by purchasing fixed annuity contracts with four insurance carriers totaling $11.4 million that have been designed to provide a future source of funds for the lifetime retirement benefits of the SERP Agreements. The primary impetus for utilizing fixed annuities is a substantial savings in compensation expenses for the Bank as opposed to a traditional SERP Agreement. The annuity contracts accrued $27 thousand of income for the quarter ended June 30, 2016, offset by an annual fee on annuity contracts of $101 thousand, and which were included in other noninterest income on the Consolidated Statement of Operations. The cash surrender value of the annuity contracts was $11.9 million at June 30, 2016 and is included in other assets on the Consolidated Balance Sheet. For the three and six months ended June 30, 2016, the Company recorded benefit expense accruals of $253 thousand and $505 thousand for this post retirement benefit. Upon death of an executive, the annuity contract related to such executive terminates. The Bank has purchased additional bank owned life insurance contracts, which would effectively finance payments (up to a 15 year certain amount) to the executives’ named beneficiaries. Note 1 4 . Subsequent Events Management evaluated subsequent events through the date the consolidated financial statements were issued. On July 26, 2016, the Company completed the sale of $150.0 million of its 5.00% Fixed-to-Floating Rate Subordinated Notes, due August 1, 2026 (the “Notes”). The Notes were offered to the public at par. The Company plans to use the net proceeds of the offering for general corporate purposes, including but not limited to contribution of capital to its subsidiaries, including EagleBank, to support continued growth. Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion provides information about the results of operations, and financial condition, liquidity, and capital resources of the Company and its subsidiaries as of the dates and periods indicated. This discussion and analysis should be read in conjunction with the unaudited Consolidated Financial Statements and Notes thereto, appearing elsewhere in this report and the Management Discussion and Analysis in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. This report contains forward looking statements within the meaning of the Securities Exchange Act of 1934, as amended, including statements of goals, intentions, and expectations as to future trends, plans, events or results of Company operations and policies and regarding general economic conditions. In some cases, forward- looking statements can be identified by use of such words as “may,” “will,” “anticipate,” “believes,” “expects,” “plans,” “estimates,” “potential,” “continue,” “should,” and similar words or phrases. These statements are based upon current and anticipated economic conditions, nationally and in the Company’s market, interest rates and interest rate policy, competitive factors and other conditions, which by their nature are not susceptible to accurate forecast, and are subject to significant uncertainty. For details on factors that could affect these expectations, see the risk factors and other cautionary language included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015 and in other periodic and current reports filed by the Company with the Securities and Exchange Commission. Because of these uncertainties and the assumptions on which this discussion and the forward-looking statements are based, actual future operations and results in the future may differ materially from those indicated herein. Readers are cautioned against placing undue reliance on any such forward looking statements. 45 Table Of Contents GENERA L The Company is a growth oriented, one-bank holding company headquartered in Bethesda, Maryland, which is currently celebrating eighteen years of successful operations. The Company provides general commercial and consumer banking services through the Bank, its wholly owned banking subsidiary, a Maryland chartered bank which is a member of the Federal Reserve System. The Company was organized in October 1997, to be the holding company for the Bank. The Bank was organized in 1998 as an independent, community oriented, full service banking alternative to the super regional financial institutions, which dominate the primary market area. The Company’s philosophy is to provide superior, personalized service to its customers. The Company focuses on relationship banking, providing each customer with a number of services and becoming familiar with and addressing customer needs in a proactive, personalized fashion. As of June 30, 2016 the Bank has a total of twenty branch offices, including nine in Northern Virginia, seven in Montgomery County, Maryland, and four in Washington, D.C. A relocated Georgetown branch is expected to open in a new location later in 2016. The Bank offers a broad range of commercial banking services to its business and professional clients as well as full service consumer banking services to individuals living and/or working primarily in the Bank’s market area. The Bank emphasizes providing commercial banking services to sole proprietors, small, and medium sized businesses, non-profit organizations and associations, and investors living and working in and near the primary service area. These services include the usual deposit functions of commercial banks, including business and personal checking accounts, “NOW” accounts and money market and savings accounts, business, construction, and commercial loans, residential mortgages and consumer loans, and cash management services. The Bank is also active in the origination and sale of residential mortgage loans and the origination of SBA loans. The residential mortgage loans are originated for sale to third-party investors, generally large mortgage and banking companies, under best efforts and mandatory delivery commitments with the investors to purchase the loans subject to compliance with pre-established criteria. The Bank generally sells the guaranteed portion of the SBA loans in a transaction apart from the loan origination generating noninterest income from the gains on sale, as well as servicing income on the portion participated. Bethesda Leasing, LLC, a subsidiary of the Bank, holds title to and manages Other Real Estate Owned (“OREO”) assets. Eagle Insurance Services, LLC, a subsidiary of the Bank, offers access to insurance products and services through a referral program with a third party insurance broker. Additionally, the Bank offers investment advisory services through referral programs with third parties. ECV, a subsidiary of the Company, provides subordinated financing for the acquisition, development and/or construction of real estate projects. ECV lending involves higher levels of risk, together with commensurate expected returns. CRITICAL ACCOUNTING POLICIES The Company’s Consolidated Financial Statements are prepared in accordance with GAAP and follow general practices within the banking industry. Application of these principles requires management to make estimates, assumptions, and judgments that affect the amounts reported in the financial statements and accompanying notes. These estimates, assumptions and judgments are based on information available as of the date of the Consolidated Financial Statements; accordingly, as this information changes, the Consolidated Financial Statements could reflect different estimates, assumptions, and judgments. Certain policies inherently have a greater reliance on the use of estimates, assumptions and judgments and as such have a greater possibility of producing results that could be materially different than originally reported. Estimates, assumptions, and judgments are necessary when assets and liabilities are required to be recorded at fair value, when a decline in the value of an asset not carried on the financial statements at fair value warrants an impairment write-down or a valuation reserve to be established, or when an asset or liability needs to be recorded contingent upon a future event. Carrying assets and liabilities at fair value inherently results in more financial statement volatility. The fair values and the information used to record valuation adjustments for investment securities available-for-sale are based either on quoted market prices or are provided by other third-party sources, when available. The Company’s investment portfolio is categorized as available-for-sale with unrealized gains and losses net of income tax being a component of shareholders’ equity and accumulated other comprehensive (loss) income. The allowance for credit losses is an estimate of the losses that may be sustained in our loan portfolio. The allowance is based on two principles of accounting: (a) ASC Topic 450, “Contingencies,” which requires that losses be accrued when they are probable of occurring and are estimable and (b) ASC Topic 310, “Receivables,” which requires that losses be accrued when it is probable that the Company will not collect all principal and interest payments according to the contractual terms of the loan. The loss, if any, can be determined by the difference between the loan balance and the value of collateral, the present value of expected future cash flows, or values observable in the secondary markets. 46 Table Of Contents Three components comprise our allowance for credit losses: a specific allowance, a formula allowance and a nonspecific or environmental factors allowance. Each component is determined based on estimates that can and do change when actual events occur. The specific allowance allocates a reserve to identified impaired loans. Impaired loans are assigned specific reserves based on an impairment analysis. Under ASC Topic 310, “Receivables,” a loan for which reserves are individually allocated may show deficiencies in the borrower’s overall financial condition, payment record, support available from financial guarantors and for the fair market value of collateral. When a loan is identified as impaired, a specific reserve is established based on the Company’s assessment of the loss that may be associated with the individual loan. The formula allowance is used to estimate the loss on internally risk rated loans, exclusive of those identified as requiring specific reserves. The portfolio of unimpaired loans is stratified by loan type and risk assessment. Allowance factors relate to the type of loan and level of the internal risk rating, with loans exhibiting higher risk and loss experience receiving a higher allowance factor. The environmental allowance is also used to estimate the loss associated with pools of non-classified loans. These non-classified loans are also stratified by loan type, and environmental allowance factors are assigned by management based upon a number of conditions, including delinquencies, loss history, changes in lending policy and procedures, changes in business and economic conditions, changes in the nature and volume of the portfolio, management expertise, concentrations within the portfolio, quality of internal and external loan review systems, competition, and legal and regulatory requirements. The allowance captures losses inherent in the loan portfolio, which have not yet been recognized. Allowance factors and the overall size of the allowance may change from period to period based upon management’s assessment of the above described factors, the relative weights given to each factor, and portfolio composition. Management has significant discretion in making the judgments inherent in the determination of the provision and allowance for credit losses, including in connection with the valuation of collateral, a borrower’s prospects of repayment, and in establishing allowance factors on the formula and environmental components of the allowance. The establishment of allowance factors involves a continuing evaluation, based on management’s ongoing assessment of the global factors discussed above and their impact on the portfolio. The allowance factors may change from period to period, resulting in an increase or decrease in the amount of the provision or allowance, based upon the same volume and classification of loans. Changes in allowance factors can have a direct impact on the amount of the provision, and a related after tax effect on net income. Errors in management’s perception and assessment of the global factors and their impact on the portfolio could result in the allowance not being adequate to cover losses in the portfolio, and may result in additional provisions or charge-offs. Alternatively, errors in management’s perception and assessment of the global factors and their impact on the portfolio could result in the allowance being in excess of amounts necessary to cover losses in the portfolio, and may result in lower provisions in the future. For additional information regarding the provision for credit losses, refer to the discussion under the caption “Provision for Credit Losses” below. Goodwill represents the excess of the cost of an acquisition over the fair value of the net assets acquired. Other intangible assets represent purchased assets that lack physical substance but can be distinguished from goodwill because of contractual or other legal rights. Intangible assets that have finite lives, such as core deposit intangibles, are amortized over their estimated useful lives and subject to periodic impairment testing. Intangible assets (other than goodwill) are amortized to expense using accelerated or straight-line methods over their respective estimated useful lives. Goodwill and other intangibles are subject to impairment testing at the reporting unit level, which must be conducted at least annually. The Company performs impairment testing during the fourth quarter of each year or when events or changes in circumstances indicate the assets might be impaired. 47 Table Of Contents The Company performs a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If, after assessing updated qualitative factors, the Company determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, it does not have to perform the two-step goodwill impairment test. Determining the fair value of a reporting unit under the first step of the goodwill impairment test and determining the fair value of individual assets and liabilities of a reporting unit under the second step of the goodwill impairment test are judgmental and often involve the use of significant estimates and assumptions. Similarly, estimates and assumptions are used in determining the fair value of other intangible assets. Estimates of fair value are primarily determined using discounted cash flows, market comparisons and recent transactions. These approaches use significant estimates and assumptions including projected future cash flows, discount rates reflecting the market rate of return, projected growth rates and determination and evaluation of appropriate market comparables. Based on the results of quantitative assessments of all reporting units, the Company concluded that no impairment existed at December 31, 2015. However, future events could cause the Company to conclude that goodwill or other intangibles have become impaired, which would result in recording an impairment loss. Any resulting impairment loss could have a material adverse impact on the Company’s financial condition and results of operations. The Company follows the provisions of ASC Topic 718, “Compensation,” which requires the expense recognition for the fair value of share based compensation awards, such as stock options, restricted stock awards, and performance based shares. This standard allows management to establish modeling assumptions as to expected stock price volatility, option terms, forfeiture rates and dividend rates which directly impact estimated fair value. The accounting standard also allows for the use of alternative option pricing models which may impact fair value as determined. The Company’s practice is to utilize reasonable and supportable assumptions. RESULTS OF OPERATIONS Earnings Summary For the six months ended June 30, 2016, the Company’s net income was $47.5 million, an 18% increase over the $40.4 million for the six months ended June 30, 2015. Net income available to common shareholders for the six months ended June 30, 2016 increased 19% to $47.5 million as compared to $40.0 million for the same period in 2015. Net income per basic common share for the six months ended June 30, 2016 was $1.41 compared to $1.24 for the same period in 2015, a 14% increase. Net income per diluted common share for the six months ended June 30, 2016 was $1.39 compared to $1.22 for the same period in 2015, also a 14% increase. For the three months ended June 30, 2016, the Company’s net income was $24.1 million, a 15% increase over the $20.9 million for the three months ended June 30, 2015. Net income available to common shareholders for the three months ended June 30, 2016 increased 16% to $24.1 million as compared to $20.8 million for the same period in 2015. Net income per basic common share for the three months ended June 30, 2016 was $0.72 compared to $0.62 for the same period in 2015, a 16% increase. Net income per diluted common share for the three months ended June 30, 2016 was $0.71 compared to $0.61 for the same period in 2015, also a 16% increase. The increase in net income for the six months ended June 30, 2016 can be attributed primarily to an increase in total revenue (i.e. net interest income plus noninterest income) of 11% over the same period in 2015. Net interest income grew 13% for the six months ended June 30, 2016 as compared to the same period in 2015 due to average earning asset growth of 14%. For the six months ended June 30, 2016, the Company reported an annualized return on average assets (“ROAA”) of 1.56% as compared to 1.50% for the six months ended June 30, 2015. The annualized return on common equity (“ROACE”) for the six months ended June 30, 2016 was 12.39%, as compared to 12.67% for the six months ended June 30, 2015, the lower ROACE due to the higher average capital position. The increase in net income for the three months ended June 30, 2016 can be attributed primarily to an increase in total revenue (i.e. net interest income plus noninterest income) of 12% over the same period in 2015. Net interest income grew 11% for the three months ended June 30, 2016 as compared to the same period in 2015 due to average earning asset growth of 12%. 48 Table Of Contents For the three months ended June 30, 2016, the Company reported an annualized ROAA of 1.57% as compared to 1.51% for the three months ended June 30, 2015. The annualized ROACE for the three months ended June 30, 2016 was 12.40%, as compared to 12.18% for the three months ended June 30, 2015, the higher ROACE during the three months ended June 30, 2016 is due to increased earnings partially offset by the impact of a higher average capital position. The net interest margin, which measures the difference between interest income and interest expense (i.e. net interest income) as a percentage of earning assets, decreased 7 basis points from 4.37% for the six months ended June 30, 2015 to 4.30% for the six months ended June 30, 2016. For the first six months in 2016, the Company has been able to maintain its loan portfolio yields relatively close to 2015 levels (5.11% versus 5.28%) due to disciplined loan pricing practices, while maintaining a favorable deposit mix, largely resulting from ongoing efforts to increase and expand client relationships. Average earning assets yields were lower by 6 basis points (4.68% versus 4.74%) in the first six months of 2016 as compared to the same period in 2015. The average cost of interest bearing liabilities increased by 3 basis points (to 0.59% from 0.56%) for the six months ended June 30, 2016 as compared to the same period in 2015. Combining the change in the yield on earning assets and the costs of interest bearing liabilities, the net interest spread decreased by 9 basis points for the first six months in 2016 (4.09% versus 4.18%) as compared to 2015. In spite of the decline in the net interest spread, the Company believes it has managed its cost of funds aggressively and been extremely disciplined in setting new loan rates. The benefit of noninterest sources funding earning assets increased by 2 basis points to 21 basis points from 19 basis points for the six months ended June 30, 2016 versus the same period in 2015. The combination of a 9 basis point decrease in the net interest spread and a 2 basis point increase in the value of noninterest sources resulted in the 7 basis point decrease in the net interest margin for the first six months of 2016 as compared to the same period in 2015. The net interest margin was positively impacted by 2 basis points in the six months ended June 30, 2016 as a result of $765 thousand in amortization of the credit mark adjustment from the Merger. The net interest margin was positively impacted by 9 basis points in the six months ended June 30, 2015 as a result of $2.3 million in amortization of the credit mark adjustment from the Merger. The net interest margin decreased 3 basis points from 4.33% for the three months ended June 30, 2015 to 4.30% for the three months ended June 30, 2016. Average earning assets yields were 4.70% for both the three months ended June 30, 2016 and 2015. The average cost of interest bearing liabilities increased by 7 basis points (to 0.63% from 0.56%) for the three months ended June 30, 2016 as compared to the same period in 2015. Combining the change in the yield on earning assets and the costs of interest bearing liabilities, the net interest spread decreased by 7 basis points for the three months ended June 30, 2016 (4.07% versus 4.14%) as compared to 2015. The benefit of noninterest sources funding earning assets increased by 4 basis points to 23 basis points from 19 basis points for the three months ended June 30, 2016 versus the same period in 2015. The combination of a 7 basis point decrease in the net interest spread and a 4 basis point increase in the value of noninterest sources resulted in the 3 basis point decrease in the net interest margin for the three months ended June 30, 2016 as compared to the same period in 2015. The net interest margin was positively impacted by 2 basis points in the three months ended June 30, 2016 as a result of $391 thousand in amortization of the credit mark from the Merger. The net interest margin was positively impacted by 8 basis points in the three months ended June 30, 2015 as a result of $1.0 million in amortization of the credit mark adjustment from the Merger. The Company believes it has effectively managed its net interest margin and net interest income over the past twelve months as market interest rates (on average) have remained relatively low. This factor has been significant to overall earnings performance over the past twelve months as net interest income represents 90% of the Company’s total revenue for the six months ended June 30, 2016. For the first six months of 2016, total loans grew 8% over December 31, 2015, and averaged 16% higher in the first six months of 2016 as compared to the first six months of 2015. For the first six months of 2016, total deposits increased 3% over December 31, 2015, and averaged 15% higher for the first six months of 2016 compared with the first six months of 2015. In order to fund growth in average loans of 16% over the six months ended June 30, 2016 as compared to the same period in 2015, as well as sustain significant liquidity, the Company has relied on both core deposit growth and brokered or wholesale deposits. The major component of the growth in core deposits has been growth in money market accounts primarily as a result of effectively building new and enhanced client relationships. 49 Table Of Contents In terms of the average asset composition or mix, loans, which generally have higher yields than securities and other earning assets, increased to 88% of average earning assets for the first six months of 2016 from 86% for the first six months of 2015. For the first six months of 2016, as compared to the same period in 2015, average loans, excluding loans held for sale, increased $730.0 million, a 16% increase. The increase in average loans in the first six months of 2016 as compared to the first six months of 2015 is primarily attributable to growth in income producing- commercial real estate, commercial, and owner occupied – commercial real estate loans. The mix of average investment securities for the six month periods ended June 30, 2016 and 2015 amounted to 8% and 7% of average earning assets, respectively. The combination of federal funds sold, interest bearing deposits with other banks and loans held for sale averaged 4% of average earning assets in the first six months of 2016 and 7% for the same period in 2015, due to thehigher growth of average loans versus funding sourcesfor the six months ended June 30, 2016 as compared to the same period in 2015. The average combination of federal funds sold, interest bearing deposits with other banks and loans held for sale decreased $117.5 million for the six months ended June 30, 2016 as compared to the same period in 2015. The provision for credit losses was $6.9 million for the six months ended June 30, 2016 as compared to $6.8 million for the six months ended June 30, 2015. The slightly higher provisioning in the first six months of 2016, as compared to the first six months of 2015, is due to higher loan growth, as net loans increased $405.1 million during the first six months of 2016, as compared to an increase of $238.5 during the same period in 2015, and to overall improved asset quality. Net charge-offs of $3.1 million in the first six months of 2016 represented an annualized 0.12% of average loans, excluding loans held for sale, as compared to $3.9 million, or an annualized 0.18% of average loans, excluding loans held for sale, in the first six months of 2015. Net charge-offs in the firstsix monthsof 2016 were attributable primarily to commercial ($2.6 million) and income producing – commercial real estate ($585 thousand). The provision for credit losses was $3.9 million for the three months ended June 30, 2016 as compared to $3.5 million for the three months ended June 30, 2015. The higher provisioning in the second quarter of 2016, as compared to the second quarter of 2015, is primarily due to loan growth, as loan growth of $247.6 million in the three months ended June 30, 2016 exceeded net loan growth of $106.0 million in the same period in 2015, and to overall improved asset quality. Net charge-offs of $2.0 million in the second quarter of 2016 represented an annualized 0.15% of average loans, excluding loans held for sale, as compared to $2.3 million, or an annualized 0.21% of average loans, excluding loans held for sale, in the second quarter of 2015. Net charge-offs in the second quarter of 2016 were attributable primarily to commercial loans ($1.9 million). At June 30, 2016 the allowance for credit losses represented 1.05% of loans outstanding, as compared to 1.05% at December 31, 2015, and 1.07% at June 30, 2015. The minor decrease in the allowance for credit losses as a percentage of total loans at June 30, 2016, as compared to June 30, 2015, is the result of loan growth and continuing improvement in historical losses. The allowance for credit losses represented 264% of nonperforming loans at June 30, 2016, as compared to 329% at June 30, 2015 and 398% at December 31, 2015. Total noninterest income for the six months ended June 30, 2016 was $13.9 million as compared to $14.0 million for the six months ended June 30, 2015, a 1% decrease. This decrease was primarily due to a decline of $2.1 million in gains on the sale of residential mortgage loans due to lower origination and sales volume, which was offset bya $926 thousand increase in other income, an increase of $723 thousand in gains on SBA loan sales, and an increase of $256 thousand in service charges on deposits. Residential mortgage loans closed were $346 million for the first six months of 2016 versus $549 million for the first six months of 2015. Excluding investment securities gains and the related loss on early extinguishment of debt, total noninterest income was $12.7 million for the six months ended June 30, 2016, as compared to $13.0 million for the same period in 2015, a 2% decrease. Total noninterest income for the three months ended June 30, 2016 increased to $7.6 million from $6.2 million for the three months ended June 30, 2015, a 22% increase. This increase was primarily due to an increase of $820 thousand in gains on the sale of SBA loans, an increase in gains realized on the sale of investment securities of $498 thousand, and an increase in service charges on deposits of $141 thousand. There was a small decline in gains on sales of residential mortgages of $122 thousand. Residential mortgage loans closed were $214 million for the second quarter in 2016 versus $264 million for the second quarter of 2015. Net investment gains were $498 thousand for the three months ended June 30, 2016. There were no net investment gains for the three months ended June 30, 2015. Excluding gains on sales of investment securities in the second quarter of 2016, noninterest income was $7.1 million in the second quarter of 2016 as compared to $6.2 million for the second quarter of 2015, an increase of 14%. 50 Table Of Contents The efficiency ratio, which measures the ratio of noninterest expense to total revenue, was 40.20% for the six months ended June 30, 2016, as compared to 43.28% for the same period in 2015. Total noninterest expenses totaled $56.4 million for the six months ended June 30, 2016, as compared to $54.7 million for the six months ended June 30, 2015, a 3% increase. Cost increases for salaries and benefits were $1.6 million, due primarily to increased staff, merit increases, and incentive compensation. Premises and equipment expenses were $449 thousand lower, primarily due to the closing of one branch acquired in the Merger and to sublease arrangements. Marketing and advertising expense increased by $274 thousand primarily due to costs associated with digital and print advertising and sponsorships. Legal, accounting and professional fees increased by $222 thousand primarily due to increased professional fees. Data processing expense increased $215 thousand primarily due to licensing agreements. The efficiency ratio was 39.63% for the second quarter of 2016, as compared to 41.70% for the second quarter of 2015. Total noninterest expenses totaled $28.3 million for the three months ended June 30, 2016, as compared to $26.6 million for the three months ended June 30, 2015, a 6% increase. Cost increases for salaries and benefits were $1.2 million, due primarily to increased staff, merit increases and incentive compensation. Premises and equipment expenses were $265 thousand lower, due primarily to the closing of one branch office acquired in the Merger, and transactions to reduce space in two additional offices. Marketing and advertising expense increased by $185 thousand primarily due to costs associated with digital and print advertising and sponsorships. Legal, accounting and professional fees increased by $141 thousand primarily due to increased professional fees. Other expenses increased by $480 thousand primarily due to higher broker fees and other expenses. The ratio of common equity to total assets increased from 12.05% at June 30, 2015 to 12.39% at June 30, 2016, due primarily to higher retained earnings (from $190 million to $281 million). As discussed later in “Capital Resources and Adequacy,” the regulatory capital ratios of the Bank and Company remain above well capitalized levels. Net Interest Income and Net Interest Margin Net interest income is the difference between interest income on earning assets and the cost of funds supporting those assets. Earning assets are composed primarily of loans and investment securities. The cost of funds represents interest expense on deposits, customer repurchase agreements and other borrowings. Noninterest bearing deposits and capital are other components representing funding sources (refer to discussion above under Results of Operations). Changes in the volume and mix of assets and funding sources, along with the changes in yields earned and rates paid, determine changes in net interest income. For the three months ended June 30, 2016, net interest income increased 11% over the same period for 2015. Average loans increased by $766 million and average deposits increased by $523 million. The net interest margin was 4.30% for the three months ended June 30, 2016, as compared to 4.33% for the same period in 2015. The Company believes its net interest margin remains favorable as compared to its peer banking companies. For the first six months of 2016, net interest income increased 13% over the same period for 2015. Average loans increased by $730 million and average deposits increased by $667 million. The net interest margin was 4.30% for the first six months of 2016, as compared to 4.37% for the same period in 2015. The Company believes its net interest margin remains favorable as compared to its peer banking companies. 51 Table Of Contents The tables below present the average balances and rates of the major categories of the Company’s assets and liabilities for the three and six months ended June 30, 2016 and 2015. Included in the tables are a measurement of interest rate spread and margin. Interest rate spread is the difference (expressed as a percentage) between the interest rate earned on earning assets less the interest rate paid on interest bearing liabilities. While the interest rate spread provides a quick comparison of earnings rates versus cost of funds, management believes that margin provides a better measurement of performance. The net interest margin (as compared to net interest spread) includes the effect of noninterest bearing sources in its calculation and is net interest income expressed as a percentage of average earning assets. Eagle Bancorp, Inc. Consolidated Average Balances, Interest Yields And Rates (Unaudited) (dollars in thousands) Three Months Ended June 30, Average Balance Interest Average Yield/Rate Average Balance Interest Average Yield/Rate ASSETS Interest earning assets: Interest bearing deposits with other banks and other short-term investments $ 184,821 $ 196 % $ 394,501 $ 238 % Loans held for sale (1) 47,111 428 % 52,580 483 % Loans (1) (2) 5,266,305 66,783 % 4,499,871 59,395 % Investment securities available for sale (2) 460,195 2,356 % 383,169 2,305 % Federal funds sold 8,576 9 % 2,720 2 % Total interest earning assets 5,967,008 69,772 % 5,332,841 62,423 % Total noninterest earning assets 279,972 276,288 Less: allowance for credit losses 55,816 48,060 Total noninterest earning assets 224,156 228,228 TOTAL ASSETS $ 6,191,164 $ 5,561,069 LIABILITIES AND SHAREHOLDERS' EQUITY Interest bearing liabilities: Interest bearing transaction $ 243,836 $ 152 % $ 179,389 $ 60 % Savings and money market 2,573,184 2,828 % 2,407,858 2,102 % Time deposits 760,786 1,550 % 797,258 1,525 % Total interest bearing deposits 3,577,806 4,530 % 3,384,505 3,687 % Customer repurchase agreements 71,767 39 % 53,953 34 % Other short-term borrowings 66,484 344 % - - - Long-term borrowings 68,970 1,037 % 73,629 1,152 % Total interest bearing liabilities 3,785,027 5,950 % 3,512,087 4,873 % Noninterest bearing liabilities: Noninterest bearing demand 1,600,695 1,270,729 Other liabilities 22,124 22,712 Total noninterest bearing liabilities 1,622,819 1,293,441 Shareholders’ equity 783,318 755,541 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 6,191,164 $ 5,561,069 Net interest income $ 63,822 $ 57,550 Net interest spread % % Net interest margin % % Cost of funds % % (1) Loans placed on nonaccrual status are included in average balances. Net loan fees and late charges included in interest income on loans totaled $3.7 million and $2.9 million for the three months ended June 30, 2016 and 2015, respectively. (2) Interest and fees on loans and investments exclude tax equivalent adjustments. 52 Table Of Contents Eagle Bancorp, Inc. Consolidated Average Balances, Interest Yields and Rates (Unaudited) (dollars in thousands) Six Months Ended June 30, Average Balance Interest Average Yield/Rate Average Balance Interest Average Yield/Rate ASSETS Interest earning assets: Interest bearing deposits with other banks and other short-term investments $ 210,476 $ 480 % $ 317,494 $ 376 % Loans held for sale 38,179 701 % 49,670 914 % Loans (1) (2) 5,168,346 131,432 % 4,438,401 116,143 % Investment securities available for sale 479,191 4,944 % 372,814 4,444 % Federal funds sold 9,770 22 % 8,724 11 % Total interest earning assets 5,905,962 137,579 % 5,187,103 121,888 % Total noninterest earning assets 280,752 276,965 Less: allowance for credit losses 54,866 47,579 Total noninterest earning assets 225,886 229,386 TOTAL ASSETS $ 6,131,848 $ 5,416,489 LIABILITIES AND SHAREHOLDERS' EQUITY Interest bearing liabilities: Interest bearing transaction $ 216,916 $ 252 % $ 165,737 $ 110 % Savings and money market 2,664,106 5,348 % 2,342,286 3,975 % Time deposits 753,618 3,073 % 768,668 2,844 % Total interest bearing deposits 3,634,640 8,673 % 3,276,691 6,929 % Customer repurchase agreements 71,076 76 % 54,091 61 % Other short-term borrowings 33,242 344 % 41,464 54 % Long-term borrowings 68,954 2,074 % 92,657 2,563 % Total interest bearing liabilities 3,807,912 11,167 % 3,464,903 9,607 % Noninterest bearing liabilities: Noninterest bearing demand 1,526,446 1,217,024 Other liabilities 27,373 25,850 Total noninterest bearing liabilities 1,553,819 1,242,874 Shareholders’ equity 770,117 708,712 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 6,131,848 $ 5,416,489 Net interest income $ 126,412 $ 112,281 Net interest spread % % Net interest margin % % Cost of funds % % (1) Loans placed on nonaccrual status are included in average balances. Net loan fees and late charges included in interest income on loans totaled $7.5 million and $5.6 million for the six months ended June 30, 2016 and 2015, respectively. (2) Interest and fees on loans and investments exclude tax equivalent adjustments. 53 Table Of Contents Provision for Credit Losses The provision for credit losses represents the amount of expense charged to current earnings to fund the allowance for credit losses. The amount of the allowance for credit losses is based on many factors, which reflect management’s assessment of the risk in the loan portfolio. Those factors include historical losses, economic conditions and trends, the value and adequacy of collateral, volume and mix of the portfolio, performance of the portfolio, and internal loan processes of the Company and Bank. Management has developed a comprehensive analytical process to monitor the adequacy of the allowance for credit losses. This process and guidelines were developed utilizing, among other factors, the guidance from federal banking regulatory agencies. The results of this process, in combination with conclusions of the Bank’s outside loan review consultant, support management’s assessment as to the adequacy of the allowance at the balance sheet date. Please refer to the discussion under the caption “Critical Accounting Policies” for an overview of the methodology management employs on a quarterly basis to assess the adequacy of the allowance and the provisions charged to expense. During the first six months of 2016, the allowance for credit losses increased $3.8 million, reflecting $6.9 million in provision for credit losses and $3.1 million in net charge-offs during the period. The provision for credit losses was $6.9 million for the six months ended June 30, 2016 as compared to $6.8 million for the same period in 2015. At June 30, 2016, the allowance for credit losses represented 1.05% of loans outstanding, compared to 1.05% at December 31, 2015 and 1.07% at June 30, 2015. The slightly higher provisioning in the first six months of 2016, as compared to the first six months of 2015, is due to higher loan growth, as net loans increased $405.1 million during the first six months of 2016, as compared to an increase of $238.5 during the same period in 2015, and to overall improved asset quality. Net charge-offs of $3.1 million in the first six months of 2016 represented an annualized 0.12% of average loans, excluding loans held for sale, as compared to $3.9 million or an annualized 0.18% of average loans, excluding loans held for sale, in the first six months of 2015. During the three months ended June 30, 2016, the allowance for credit losses increased $1.9 million, reflecting $3.9 million in provision for credit losses and $2.0 million in net charge-offs during the period. The provision for credit losses was $3.9 million for the three months ended June 30, 2016 as compared to $3.5 million for the same period in 2015. The slightly higher provisioning in the second quarter of 2016, as compared to the same period in 2015, is due to higher loan growth, as net loans increased $247.6 million during the second quarter of 2016, as compared to an increase of $106.0 during the same period in 2015, and to overall improved asset quality. Net charge-offs of $2.0 million for the second quarter of 2016 represented an annualized 0.15% of average loans, excluding loans held for sale, as compared to $3.5 million or an annualized 0.21% of average loans, excluding loans held for sale, in the same period in 2015. As part of its comprehensive loan review process, the Bank’s Board of Directors and Loan Committee or Credit Review Committee carefully evaluate loans which are past-due 30 days or more. The Committees make a thorough assessment of the conditions and circumstances surrounding each delinquent loan. The Bank’s loan policy requires that loans be placed on nonaccrual if they are ninety days past-due, unless they are well secured and in the process of collection. Additionally, Credit Administration specifically analyzes the status of development and construction projects, sales activities and utilization of interest reserves in order to carefully and prudently assess potential increased levels of risk requiring additional reserves. The maintenance of a high quality loan portfolio, with an adequate allowance for possible credit losses, will continue to be a primary management objective for the Company. 54 Table Of Contents The following table sets forth activity in the allowance for credit losses for the periods indicated. Six Months Ended June 30, (dollars in thousands) Balance at beginning of year $ 52,687 $ 46,075 Charge-offs: Commercial 2,693 3,305 Income producing - commercial real estate 397 Owner occupied - commercial real estate - - Real estate mortgage - residential - - Construction - commercial and residential - - Construction - C&I (owner occupied) - - Home equity 96 419 Other consumer 25 87 Total charge-offs 3,405 4,208 Recoveries: Commercial 86 75 Income producing - commercial real estate 4 18 Owner occupied - commercial real estate 2 2 Real estate mortgage - residential 3 3 Construction - commercial and residential 204 104 Construction - C&I (owner occupied) - - Home equity 8 4 Other consumer 16 67 Total recoveries 323 273 Net charge-offs 3,935 Provision for Credit Losses 6,781 Balance at end of period $ 56,536 $ 48,921 Annualized ratio of net charge-offs during the period to average loans outstanding during the period % % The following table reflects the allocation of the allowance for credit losses at the dates indicated. The allocation of the allowance to each category is not necessarily indicative of future losses or charge-offs and does not restrict the use of the allowance to absorb losses in any category. June 30, 2016 December 31, 2015 June 30, 2015 (dollars in thousands) Amount % (1) Amount % (1) Amount % (1) Commercial $ 13,386 21 % $ 11,563 21 % $ 12,911 21 % Income producing - commercial real estate 19,072 45 % 14,122 42 % 12,411 41 % Owner occupied - commercial real estate 4,202 11 % 3,279 10 % 3,113 11 % Real estate mortgage - residential 1,061 3 % 1,268 3 % 1,082 3 % Construction - commercial and residential 15,226 16 % 20,133 20 % 16,634 20 % Construction - C&I (owner occupied) 1,798 2 % 955 2 % 999 1 % Home equity 1,556 2 % 1,292 2 % 1,496 3 % Other consumer - 75 - - Total allowance $ 56,536 % $ 52,687 % $ 48,921 % (1) Represents the percent of loans in each category to total loans. 55 Table Of Contents Nonperforming Assets As shown in the table below, the Company’s level of nonperforming assets, which are comprised of loans delinquent 90 days or more, nonaccrual loans, which includes the nonperforming portion of troubled debt restructurings (“TDRs”) and other real estate owned, totaled $24.5 million at June 30, 2016 representing 0.39% of total assets, as compared to $19.1 million of nonperforming assets, or 0.31% of total assets, at December 31, 2015 and $25.6 million of nonperforming assets, or 0.44% of total assets, at June 30, 2015. The Company had no accruing loans 90 days or more past due at June 30, 2016, December 31, 2015 or June 30, 2015. Management remains attentive to early signs of deterioration in borrowers’ financial conditions and to taking the appropriate action to mitigate risk. Furthermore, the Company is diligent in placing loans on nonaccrual status and believes, based on its loan portfolio risk analysis, that its allowance for credit losses, at 1.05% of total loans at June 30, 2016, is adequate to absorb potential credit losses within the loan portfolio at that date. Included in nonperforming assets are loans that the Company considers to be impaired. Impaired loans are defined as those as to which we believe it is probable that we will not collect all amounts due according to the contractual terms of the loan agreement, as well as those loans whose terms have been modified in a TDR that have not shown a period of performance as required under applicable accounting standards. Valuation allowances for those loans determined to be impaired are evaluated in accordance with ASC Topic 310—“
